·,   \'·


                                       Into and For the Texas Court of Criminal
                 ·his document c;:A·pp~a!&Gm&nd Its Justices, Supreme Court Building,
                ·Jages that are of 2§\}.r ~~it)/ 14th Street, Room#l06, Austin, Texas 78701
                 )t Llie time of imaging.
            ·In Re John Zavala(aka~JOE ZAVALA)                   § I nre: Cause# Is t y 1 e~~ra~owqs~w-
             Applicant-Relator-Pra Se,                           § 0943395-D               .            ·
            ·Versus,                                             §
            Judge(John/Jane Doe),for the 396th
            Judicail District Court of Tarrant
                                                                 §
                                                                 §§
                                                                                               SLOZ 61  smt
            County of the State Of Texas;Aridra-                                      S1~dd~ 1~1\HIJ\ll~~ jQ ll:lnoo
            Jacobs,Asst,Attorney to C~iminal -                   §
            District At~orny to Fort Worth Texas,·                      .
                                                                 § .Mot1on   f         · . .· N~ (iJ31A~31~3~
                                                                               or sanct1ons & stric~ing
            Sharen Wilson,Fried McMillin,Cri~.D.A,               § illegal thiid Part~'s Brief-under
            & Litigation Spe~iali~t-Post Conviction,: Writ of Mandamus
           AndRBddie D.Baker,Cu~todian of Record,et §
           al,for TDCJ-CID,et al ••.•.
                                                                 §


           '·'···Relator's Application For An.Original Application FOR A Writ Of Mandamus
                 Pursuant to; § 22.221 (b) of the Texas Government Code·, & Rule ·72 .1 f& ·2 ·oe ·: ~
                 The Texas Rules 'Of Appellate P~ocedure

           To The Texas Court of. Criminal Appeals-Justices:
           Comes now before your said Appell~te Court,John Zavala,under                      .number as 01310 _
           27l(aka,but real name is Joe Zavala),and seeks for judicial Notice,and to l e t -
           there be understanding in this cause· of action sub judice and thus,has submitt-
           ed,and filed [t]his Application for a writ of mandamus against abo~e said Resp-
           ondent;,(s),and thus,~rivo~ing the jurisdiction of this Court bf Appial~                        of
                                                                                                            ,.-·
                                                                                                                 Texas,
           pu~suant   to Texas Government Code,§ 22.22l(b),and Rule 72.1 arid 2 of the Texas-
           Rule of Appellate Procedure,as implemented with Article v,§5A of the Texas Cont-
           itution,but that mandamus is sought against the presiding judge over the habeas
      corpus proceeidings under number case,cause C-396-010512-0943395-D,and in CoUrt-
       for the judicial District of Tarrant County,Texas;for committing abuse of Autho-
      rity,and arbitrary acts in her/his judicial capacity,and discretion,in                             errorne-~

      nously failing to perform its/her/his ministerial duties empaneled by State law,
      and for suspending procedures for implementing the writ of habeas corpus,and de-
      viating from the normal proceedings under article 11.07,§§ 1,2 & 3(a),& (b) of-
      the Texaa Code of Criminal Procedures,and application                        of the law and facts th-
      at is cited within this Relator's writ of habeas corpus,and it's findings of -
      facts and conclusions of law-attached to this Relator's Application for a writ-
      of habeas corpus,ad testificandum,and thus,these submitted petitions for Relate
      or's writ of habeas corpus were not heard or suppressed and not determined upon-
      the law and.facts shown by the trial Court's record,and reintroduced by Relator
     .as his exhibits(42 items in all).Inwhich Relator's main issue presented is that
      the trial COURT and it's judge,render~d a void judgment,based on the ProsecUtor-
     -'(s) f~lse and fake indictment~and that srtipped the trial Court of any ~urisd­
     . ic.::tico over the subject-matter, cause of action and all Parties of interest -:- ..
      Wrose yet, said Respondent :has not acknowledged Relator's actual claims raised-• ·
                                               !.Coat.·
 before it's Court 1 and intentionally failed to serve the correct and legal Per-
 son(s)-Party(s) of interest:Which would have been Eddie D.Baker1-who is the -
 Senior Warden and Custodian who the trial Court's habeas                                  co~pus   judge was to -
 issue service of process upon.Such as the summons and complaint1and thereafter
  [ ]auld have been compelled to appear and enter an                          ~ppearance        with the body of
 this    R~lator 1 and       then and there       ~how      cause why Relator[Applicant]should not be-
 releasbd from false. imprisonment ! ?-h·e. 1 Bounmedine V. Bush 1 553 U.S. 7 23 ( 2008) (in-
 part~"~hether Betitjoner's legal due process of law was dehied1for not affordi~
 ng Pet~tioner the right to a fair opportuhity.in State Court to discover and pr-
            i     . .
 esent      1
                potentially exculpat6ry e~idence that was not contained in the record-
 on appeal            ?'");Dist~ict   Attorney's Office V.Osbornel557                     U~S.52(2009)(same);U.s.­

 V.Moussaoui,365 F.:fd 29213.00-3021n.4-5(4th Cir.2004)1citing Padilla V.Rumsfeld,
 352 F.pd 6951709(2nc] Cir•2003) 1CE[rt.Grantedi _ _ U.S. ,124 S.Ct.l353,1358-
        .                          I      .

 (2004):;Rumsfeld V.Padillal542 U-~-4261124 S.Ct.271Ul59 L.Ed.2d 513(2004) 1 8:.:-;_.;
            I .   .          . .          .   .   I·                             .

 Ha~di ¥-Rumsfeld,542. u.s.S071124;s.ct.2633,159 L.~d.2d 578(2004),81272;RK
            I     .     .     ,       .           I           .                      .·     .             .
 BUSH1S42 U.S.466,124 S.Ct.26861159 L.Ed.2d                         548(2004);9.~-HENCE,the            legal-prop-
 er Respondent with respect to the writ of habeas corpus petition is the Person
 who hap custody over'the Petitio9er/Applicant1and jurisdidtion of the issaunce
 of   th~       writ lies with the State dF Texas                 Co~rt   of Criminal Appeals, and each ju-
 dge thereof-given-the-power-.and-Authority to grant and issue the issuance of -
 writs of habeas corpus1and i~ Criminal matt~rs[as herein.:sub judiee],the writ-
 of mandamus~etc.i.e.,Article 4.041§ 1 & § 2(TCCP);Articl~ S1§· SA Of the Texas-
 Constitution,and thus1over the               Respondent~Eddie            D.Baker-named in           Relator's Me-
 morandum of law,attached to his Application for a writ of habeas corpU.§·1along-
 with his exhibation of itemized instruments material to RELATOR'S unconstituti-
 onal and illegal conviction(s) for Ar~on and Burgarly.Insupport of this want of-
 mandamus Application1Relator will further show this Said Appellate Court's Jus-
  tices the following:
                                                       I.
A) Relator's plea for jurisdiction involves the validity of the judgment pronou-
 nced upon his imposed duplicitious Count indictment or.the Prosecutor'(s) own-
  version of an unauthorization of a grand jury panel.Whicb judgment is void ab-
  initio1because the alleged defendant1John Zavala1was never legally before the-
trial Court and it's presiding trial judge.In fact1the indictment is so fatally-
defective that it deprived the trial Court of subject-matter jurisdiction-Had -
defense Court appointed defense counsel(s) NOT elected too commit-breach of his-
her/their fiduciary duty and legal obligations1he/she/they would have objected-
~nd complained about deceptive trade P~actice acts by the prosecutor(s) and that
there was no actual returned True Bills of Indictment(s).These issues                                     are well
pleaded in Relator's memorandum of law1as well as supported with his exh~bi~~t­
ion of 42 items.Moreover 1Relator can never waive his United States Const~tutlon­
al rights guaranteed under the Fburteenth1and Fifth1Sixth1Eighth~Ninth Amendme-
nts.Therefo~e1Relator has not·waive~ any absolute rights1and has reserved the -
ese said rights even prior to his Coerced and induced plea of quilty1and will ~-
                                                       2. Coat.
      reserve his right to amend this designation so as to not have waived any err-
      ors of law preserved in the trial COURT.Since his main issue of claims raised
      is a challenge to the trial Court's/judg~'s jurisdiction,over the[ir]~subject~
      matter and Parties of interest.In the interest of justice,may this Texas Court
      of Criciinal Appeal~ taie judicial; notice,pursaunt to Rule 20l(a),(b),(c),(c),(d)T
      ie),(f),(g)-of the Texas Rules ofl Evidence,that the fraudulent indictment issued
      under ca~se
            .
                  number
                     .
                         C~39~-010512-0943395-D,is riot a criminal complaint under the
      laws oLTexas,and the trial         Cour~'s    judge never acquired exclusive,nor competent
      jUrsidi2t.iO(l. OVer the SUbject-mat rer SUb . JUdice •"'rhUS 1 lack Of SUbject-matter jUr-
      isdiction over a[ny] _Case.cause of action or citation renders a trial court's -
      judgment   void~Ex    Parte Seidel,39 s.W.3d 221,224-25,n.4(Te·x.cr.App.200l);Hoang                                     v.
      STATE,872 s.w •. 2d 694   ,supra(Tex.~r.App.l993)."A                         defect which renders a sentence
                                               t                                          . .   ·.                      .
        void may
      . .
                 be -·.
              . ..
                     raised
                        -. .
                             C).t·' any
                                    .
                                         time ori
                                        . .   . i
                                                  stage,and . for. the first.
                                                                         .
                                                                              time_ oL.appeaV'Id.,
                                                                                            .
                                                                                                  . =-·--'
                                                                                                . .
'    ·B) Relator states that the correct; procedures· for ·entertaining· a writ. of habeas.:-...
      copus has not been· taied in this \case at. bar. Nor has the· correct legal and p{o-
      per person been      serv~d   service of process.Because the trial Court's judge has-
      deviated from the no~mal habeas c6rptis procudures.And in ~tead-has arbitrarily-
      allow~d-an    illegal third party     in~ervener(s)                      to file or and submittillegal imp-
      roper baseless motions in opposition,but as third party _under an Amicus Curiae's
      Response to Relator's [Applicant's] Applica_tion for a writ of habeas corpus.Thus,
    · · Service of process has not been        exec~ted              on the Custodian of record;Respondent-
     ·Eddie·D~B~k~ri(or      a successor if reassigned,etc),pursunat to Articles ll.Ol,ll.-
     '02,1L03,.1'1··04,ll.OS,ll.07,§ 3(a) & (b).ll.ll,ll.l2dl.l4(l)·to (S),*ll.l5,*11.-
      16(TCCP) & 11.23,11.26,11.27,11.28,11.29,11.30(1) to                                  (5),11~31.11.32,&       11.36-"
      The Applicant may be Brought before the trial                              Court~   •• These rule of law allows-
      or permits   ~ervice   on the legal person having custody of the prisoner/Applicant
      or service on the legal government Official or Agency in the manner proscribed-
      by these said State's     laws(inaccord~with                   aforementioned federal-Supreme Court's
      precedent)for serving a summons or the like process on the correct legal Respon-
      dent(s)~Id   •.•• These said provisions are to be applied with the service of 'sum-
      mons or like process'-under Texas Rule of Civil Procedure 106 or/and 2la-but -
      rule 106 provides that the initial           citation(summons~                       may be served by deliveri-
      ng a copy of the citation and petetion(complaint),in person,to RESPONDENT(s),or-
      by mailing a copy of the citation and petition to the Responden~ of interest~via
      certified mail,returned receipt requested-The trial Court's judge,or and a Sha-
      ren Wilson,with Frieda McMillin have us~d illegal and unlawful motion practice
      to cause the dismissal of Your Relator's Application for a.writ of habeas corpus,
      along with his memorandum of law's pleadings,and have departed from                                      guidanc~     of
      State law ,and have erroneously failed to act with reference to any                                      guiding~·pri­

      n~tples   of law,failed to     analy~e   and apply                   th~   law correctly,and by such1.
      ion of the correct procedures,has acted in an arbitrarily and unreasonalbe                                        mar~­

      er so inconsistent with legal and substantial due process of                                   law~   as to   render~
                                                      ...,   ,...,   -·-   ~
            the trial Court's/judge's judgment void •.. The unidentifiable habeas corpus-
            judgment may be an intruder,if not an elected or appointed judge under the -
            provisions of the Texas Constitution1so as to express Respondent(s) handling-
           -court is the 396th Judicial District Court of Tarrant County,Texas-where S/he-
            is duly acting in an judicial capacity1as a duly elected                            oi   appointed District
           ~udgeJwhatever its capacity for ~he trial Court1Relator seeks mandamus relief
           _upon ~im/her or they,as a whole '!tor both failing to act upon the contents wri-
            tten    ln    the memorandum of law1and hampering,otherwise hindering1Relator's fed-
            eral Jnd State of           Texas-Constitu~i6nal rights,in~luding                  State and federal law-
            requirements of [Equitable]access                 bt
                                               inmate' ( s) 1 to avail himself to the Courts -
            for hearings unde~~this civil action sub judice.Thus1said. judge.h~s committed·
            abuse of power and authority when S/he                          f~ils   to perform her/his ministerail du-
            ties Jmployeed by State law .•. Relator has provided Eddie D.Baker,as Custodian-
                    !           -   -   -   .                 l
                    i                                     .   1                                      .              .
.... •""   -.ove~   him, a copy of his separate, Ibut attached_ memoranoum of: -law-l,s_o_-.-Baker. -will _-: . -
                    !                                                  - -           --
            have. ~repared his ,trial Court Is rupl ic_ated copied documentation I and produce· it
            in the sa~ trial Court-in showi~g whether Baker has any actual legal papers-
            to justify Relator's.imprisonment .•. However1thus                         far,Resp~nent(s)     has not took
            legal~proper procudres to delive~ your Relator to ~aid-,Responent,who ~houl~
           hav~i1        Relator under illegal and unlawful restraint                     f~6m-.B~ker•s      Custody1and
            said trial Court'~ judge mu~t view the original exhibit~tion,"but·only if dema-
           nded" •.. and commanded              t~at   his[Baker] to produce and have           you~     Applicant/Rela-
           tor before said Court instanter.Article 11.27(TCCP)-& 11.31 states to WHOM the
           writ of habeas corpus is to be served 1 and [Shall] bring before said habeas tiudge
           Who shall examine the writ'-Application/petition and the papers attached to it;
           and then and there if no legal cause has been shown for the false imprisonment-
           and restraint ,or 'if it appears that the imprisonment                             or restraint1though as-
           if first legal,cannot for any cause be lawfully prolonged,the Applicant/Relat-
           or [Shall] be discharged.i.e.1Aricle 11.40(TCCP).And aforementioned federal pr-
           ecedent insupport ••• of trying to comprehend why the habeas said judge did not -
           chose to file the correct laws for procedures in habeas                            c6rpu~     proceedings sub-
           judicelrather than allowing a paper brief as the "STATE'S RESPONSE TO APPLICANT-
           'S APPLICATION FOR A WRIT OF HABEAS CORPUS ?'"and erroneously failed to com-
           pel .an appearance of Eddie B.Baker;,but permitting Sharen Wilson and Andrea Ja-
           bobs(ADA) to submit documents for improper,illegal and unlawful purposes 1and -
           cause unnecessary            delay~,and      needless increase in the cost of litigation.see
           Ryland v.shapiro,708 F.2d 9671972,n.5(5th Cir.l983)(citation omitted);Cf.Ball-
           V.Mackeryl720 F.Supp.261,262(SSNY.l989)(Prison officiais sanctioned for causing
           delays in proceedings);Boonie V.Elrodl706 F.Supp.6361638-39(ND.Ill 1989)(Sanc-
           tions imposed against jail Captains lawyers for baseless motions);Knop V.J6hn-
           son1667       F.Supp.5121515-22(W.D~Mich.l989)(                    ·sancttions imposed for abusive moti-
           on practice),aff'd in partinent patt,977 F.2d 996,104(6th                            Cir.l992~,cert,deni­

           ed,ll3 s.ct.l4,15(1993);Goka V.Bubbitt,862 F.2d 646,650-52(7th Cir.l988)("-
                                                                       .-
                                                                  4.Coat.
     Appellate Court directs consideration                            of sanctions imposed against prison-
    Officials lawyers);Cf.u.s.v.winestock,340 F.3d 200,207,n.7(4th Cir.2003),cit~
    ing Dunn V.Cockrell,302 F.3d 491-92,n.l(Sth Cir.20g2),per curiam),c~rt.denied,
         U.S.        rl23 S.Ct.l208,154. L.Ed.2d 1013(2003),in part:
             1
                 An example of a proper Rule 60(b).(FRCP) ~laim(equi~alent to Art.27.08-
                                                 '                                    .
    (4)(TCCP)) is an allegation that jthe government agents perpetrated a fraud-upon-
   the-Cci~rts during the collateral 'review proce~dings~Id,at Winestock,340 .3d ~ee-
         '
   207,n.7;Ryland,at 708 F.2d at 97~,n.5:"In relevant part: 0£ what avail is it to-
   the indivdual rights           to ·arm him \with a panoply-of Constitutional rights                     if,'~
   wheri he seeks to vindicate them,the Court-room can be hermetically sealed agai-
   nst him by .a     funct~oriary,Who,by        refusal or neglect, impede_s· the f.iling of his -
   papers";and "that a State Clerk of the Corirt's has negligently delayed the fil--
   ing of:; [this] Peti tio~er' s peti t~on
                                         L
                                            on appeal,. and that_ the_ delay .. is inteffer:' ....
~·.l-ing-with this Relator.' s [ Indi vidu~l' s] ~rights of_ acc·ess.:: ~t~o: the' 'Cou·r"ts ~I d ~ ~, _ .c.:.,_,.,;:~
 C)The Respondent(s)_are ~learly and constructively denying Relatb~ any means·~~~=~
   equitably; availing 'himself to the comma·~- law or and Constitutional Court I as said
                                                 I
  Respondent~vs)       erroneous failures to perform it's ministerial function,under the
  facts of this case,means Repond~nf(s) has personally edit-~d and censored Appl-
  icant's/Relator's do~uments and has refused to perform his/her duties under its
  sworn Oath, 'unless·it's an intruder who is interfering',or a recalcitrant Clerk-
   (s) is participating in refusing to file                           Relato~'s   properly-executed legal docu-
  ments, then mandamus will . draw-out the culpr,i t or violator of rights, and make -
  Relator's legal matt.ers a public record                            ~f   -existance. Even though Relator's sw-
  orn statements herein are in good faith ,and attempting to affirm the truth.Brit
  intruder(s) and said judge are impeding the progress of any thing                               Relator has
  want[ed] to file,process and have docketed within the trial Court's record ...
  This relator±±s-in a position as in Deleen V.District Clerk,l87 S.W.3d 473,474-
  475,n.l,2,3,4,-5(Tex.Cr.App.2006).Hence,Relator is also seeking an Order instru-
  cting the District Clerk of Tarrant County to accepy his petition as is,file it,
  docket it and have it processed and then presented to the said Court's justices-
  for due consideration upon the relief Rel~tor seeks.Rather than harboring the -
  darker motivation of keeping the               tri~l            judge's docket clear of     R~latot's   petit-
  ions~Id.,citing Winters V.Presidihg Judge of the Crim.Dist.Ct.Nu.3,118 S.W3d 773-
  775(Tex.Cr.App.2003).AS expressed through-out [t]his mandamus petition,~his Re-
  lator has shown he has no other              ad~quate               remedy at law to pursue his requested-
  relief other than with this Application.Even though the law established expres-
  ses he has a clear right to the relief .sought,and the merits of this Relator's
  claims for relief are beyond dispute;as a legal right that necessitates that the
  law plainly describes the duty to be                     p~rformed.Such          that there is no room for -
  the exercise of discretion:rd.
D) Andrea Jacobs and Sharen Wilsbn are allegedly of the Criminal District Attor-
  ney'(s) Office of Tarrant COU~T~,T~X~s,and together submitted and flied S&~
  baseless and unlawful brie:e-ee motion inopposition,with the Tarrant County_-
                                                     ,.. ,., __   ~
 District Clerk's Office ,supposely on or about 7/23/2015,and joindly have
 misrepr-esented facts and misstated laws in this case at                 bar~First    this issue
 f fraudulent indictment,and void Judgment to Relator's conviction/sentence does
 not fall under the abuse of the writ act.So Relator never had to over come the
 (alsely    implie~6-   subsequent bar ,to the writ.s filed or writ bar.See                .~precedent
                                              I

 cited i~ RELATOR"S memorandum of /law.Hamilton V.McCotter,l72 F.2d 171,183-84(5-
 th Cirrl985)(citation in original);Cf.State v.johnson,821 S.W.2d 609.612,& n.2-
 (Tex.Cr.App.l99l)(four criteria           in     original),and State V.Terrazas,962 S.W.2d 38-
 supra(~~x:cr.App.l998),"even         tho4gh this Court did not expressly decide at that
 time whether the defendant/Applicant is entitled to a dismissal for said                       Canst~
 itutional violatiort;,ii re~anded~the case to. the trial Cotirt/Appeals Courtjfor-
 it to consider : (1) " Wether          th~       defendant was in fact denied her/his right to
 due pr~cess _of law"; and ( 2) "Whetiher dismissaL _w_as (j.s, ..!J. ttl~; approp;ria.t~ means ..

                                       1                                                                 =·
 to neutr~li,~e- the taint~ o~C the y~'~sti t~tio~al _yi~l-~t~on o_f: _l;w~-I-~. ~~·:~ ~-·- ... -- ._.,,, ~
A)' RESPONDENT ( s) has adopted base~ess and unfounded Responses by Sharen.· Wilson,
 Frieda McMillin,and Andrtea Jacobs,"as if for Eddie                D~Baker,failed      to Comply-
 with the                      requirem~nts
       • certificatidn            I   for this
                                           .   Relator's
                                                     .   appeal and- there
                                                                       .   proced-
 ures t~ken are with a substantial defect~tbat deprived the habeas corpus Court
 and its judge or intruder of_jurisdiction over this case sub judice,and jurisd-
 iction can not be retroactiv~ly obtained~State V.Riewe,l3 S.W.3d 408,supra(Tex.
 Cr.App.2000)(this Court did not allow the PROSECUTOR to amend-its appeal):State
 V.Muller,829 S.W.2d 805,supra(Tex.Cr.App.l992)(the STATE'S notice of Appeal mu~
 st be filed within 15-days in order to invoke the                juti~dictiori~ot     thefAppellate
 Court).However,whether the illegal third party interveners or the habeas judge,
 ARTICLES 27.08(4),or & 44.01 does not preclude this Relator from filing a peti-
 tion for a writ of mandamus to correct judicial action that is clearly contrary
 to well-settled law,whether that law is derived from a statute,rule, or Opinion
 of a Court.e.g.,State ex rel.Healey V.McMeans,884 S.W.2d 772,supra(Tex.Cr.App.-
 1994).Relator's notice to with draw his unlawful and illegal guilty plea,as in-
 coerced and induced is an appeal for jurisdictional defects,and Article 44.39-
 (TCCP) can be applied too,because the Relator in this habeas corpus case is de-
 tained by a person other than an Officer,and thus,the Sheriff of Anderson County
of the State of     Texa~that      must recieve the mandate of this Appellate Court,who
 commands that an immediate cause of action be to the person so held to be dis-
 charged   sand-that[sic]L~       the mandate Shall be sufficient authority             therefro~Id.

B) In this instant cause of action,this.Court of criminal Appeals can hold that
Relator has shown that he has no adequate remedy in law to compel the habeas -
Court's judge or intruder,to issue ari Order and issue the writ of habeas c9rp-
 us to the right legal person holding Relator unlawfully against                      his will,and
 to issue an ORDER that all o;r _any amicus or illegal third party's briefing fil-
ed in this Case at       bar,b~   STRICKEN frdm the        record.M~inly    because   ~0   authori-
 zation has been n      ~ed   for: permitting Third Party's illegal motions or brief-
 Response-as-an answer on the stationary of -A-"STATE in opposition and                                       is -
 holding herself or their        s~lves          out as an attorney under Amicus Curiae,as if
 for Eddie D.Baker,and his business with the Texas Department of Criminal Just-
 ice.This intervener'(s) briefing is not iegal,and it should be beyond the sco-
 pe of. any reasonable interpretation of the role of amicus curiae and is nothing
                 .                           I


 more ~han an advocacy by unatho~ized attorneys                            on behalf of their/her alleged
 Clien~s· .•. which are responses being presented for improper,illegal purposes,su~.
 ch as to cause impediments and ~bstruct the due course of justice ... This said -
  impediment is contrary to Artic~e I,§ 16 of the Texas Constitution,and is app-
 lica~le to this case at bar,as {t precludes the interfering with contracting
 rights,and precludes the hinderance of liberty                           interest~vested      rights under -
 lega~     and substantive(rights ) due process of law and the Equal protection of-
- the· r!aw.Any__ Predep~sitive. Courtforder. would be. a.:                 nullity.~ and~ v_oid_,_as~.   Lt_.impair.:._
       I                  -           . ·.   jo-.      .·.   .   .
 -s-
  .
     and
     'i
           interfers with. Rel-ator
         . -~                    .
                                    I$;- .obsolute
                                             . ..
                                                   right·s~-
                                                    .
                                                             to:-- obligations:_
                                                                            .
                                                                                 of-:_contracts.c. ,: _
 . and ilegotiations.SeeEHarkins V.*tate em Behalf of .Texas,773 S.W.2d 401,403-_0.4i-
-·n.l-3,4~5(1ex.App-Houston       [14th Dist.] 1993),citing Alford V.City of Dallas,-
  738 S.W.2d 312,318,ante III & N.7:                         ,
       I"Texas Constitution,Articl~ I,§ !~,expresses-that there shall be no law~­
       . passed of Bills of Attainder.Ex post Facto, [n] or retroactive laws~Id.
 -See also the Fourteenth Am~ndment,§ l's ClauseCcitation omitted)~           .
Then indeed,in the· American Judiciiary systems,the Executive Branch,and the Con-
gress are alike and the[ir] totality of power is denied to either the National
or the State governments- or and to any component part of .[Ourl federalism.Also
see Articl I,§ 9,subsection 2 & 3,can be found to be in~c~ord with Arti~le I,§
12 of the Texas Constitution and Article 11.07,§ 3{b)(TCCP).Thus,the State of
Texas People do have a Statutory and Constitutional rights to the privileges -
of the Writ of habeas corpus-issuance against procedural of arbitrary judicial
directives,for the[ir]purpose· of Bills of Attainder,but prohibited by the laws
of the Land.Ibid •.• And see u.s.v,Frady,456 u.S.l52,163,n.l4(1982)(citation omi~
tted).Mandamus against the Respondent(s) is to cure deviation from the legal -
rule -that- is error of law and in this Case sub judice,said noted errors have
not been waived by Relator.And his Court appointed State defense Counsel had -
no legal authority to waive such plain errors of law.Not even with Relator's -
or   Counsel~s   Consent.As they are errors of                       none~waivable,nor     can they be forf-
eited.e.g.,Keeter V.State,lOS S.W.3d 137,142,n.8-9,& n.l0-12(Tex.App.-Waco 20-
03),citing Marin V.State,851 S.W.2d 275,279,280,281-82(Tex.Cr.App.l993).
It follows,that "this is not a question of evidence but of subject-matter jur-
                                                 ,                                                        '
isdiction.Coleman V.State,918 S.W.2d 37-38,43(Tex.Cr,App.l996);State V.Moff,-
154 S.W.3d 599,60l,n.l-2(Tex.Cr.App.2004).This Case will always be uncorrected
and void untill corrected in the interest of justice,and whether illegal or inl-
proper jurisdiction,the tolling of statute of limitation will be authomatically
applied,so there is no statute of limitation for frauJupon-the-Courts.Parter v.
                                                                                                                ·,

·cumming,216 S.W~3d 905,908,n.2(Tex.App.-Eastland 2207)(same);Davis V.St~t~ 1 ~27-
 S.W.3d 733,736,n.l-3(Tex.cr.App.2007),"lack of subject-matter jurisdiction,as
Court' document[indictment]not ·purp~rting to be a charging instrument~Id:
See also Brown V.Edwards,721 F.2d 1442,1448(5th Cir.l984),"probable Cuase--
                                                     7. coat.
              issue              in civil action not barred by Prisoner,'s prior guilty plea when not -
•· .. !
              actually litigated in prior proceedings;since illegal arrest & no valid warr-
              ant- existed~and thus,m~ndamus was available)~Rooding V.Peters,92 F.3d 57~-80-
            - (7th Cir'.l996) ~" Action to recover damages for UNCONSTITUTIONAL incarceration-
             ·did not accuie tirttill Prisoner prevailed in mandamus action and,thus,Writ of
             ·manda~us            not res judicata,where    ~iolations   accured in prior     litigation~Id.
              HowevJrithese cited· and invoked cases all hold that the present issue can be
                            '!
              raised -at any time,or any stage pf a civil action proceeding,ahd those said                          ~

              cases :simply cite to their antecFdents with established Constitional and stat-
                                                     propos~tion that a jurisdictional defect can never -
                             1
              utory authorities for the
              be cured by procedure default,or abuse of the Writ act.Hamilton,supra,l72 F.2d
                             I                             ,


              at 183-84~Garcia V.Diali596 S.W.2d 524,52528,n.6,9,19,20 & 530(Tex.Cr.App.l980).
              This ~exas Court of Criminal Appbals has jurisdiction to issue a Writ.of_Manda-
              . ··- ..:... . :      - ...... ·--..         ·!-.
          "' )Til!_~     in this_ cause. _sub judice, pur~_uant to Article %§, 5Aof ·the: Texas__ Constituion ...
-;   ...... ... ·- .    . I . . .......· - . . ·- - .: .
                                                ~           .
                                                            ~:  .          .             .                  ..
'
                    and pursuant to Article 4.04(TCCf).            _ --- _              . _·             . --- ... ·_ .·
                ~her~fdre Pemi~es .. Dbly consider~d the relief soug~h\:b~ R~lator to prohibit ille-
                 gal third Prty's brief from being adopted,nor acted upon,arid instruct the trial
                    Court's habeas judge to strick,and stricken Sharen Wi1son•s,Andrea Jacobs and
                 or Frieda McMillin's brief-ed motion,and it's attached 0rder,but stricken from
                 the ie~ord as unlawful,illegal mo~ion practice,and to then and there sua sponte
                 its Order to serve the correct and legal habeas corpus RESPONENT(Eddie D.Baker)-
                according to Texas rule of Civil Procedure,& Texas Rule Of Appella~e Procedure
                aforementioned-within (14)days of entry of its Order;and any other relief this
                Court'of Appeals justices find deem and necessary.To meet· the ends of justice.
            may said Court's justices keep consideration Relator's motion for sanctions under
                bot~ f7oeral and State la~s-~isement.JLl:lring th~ pedency of this civil action -
            sub JUdJ.ce.             Executed ThJ.s      day of}];'/.,t,201S.-Ci?'o/'~~-   ~~· ~:                      ·
                                                          Respect"'£?illy Submitted,_:.:.._           -;fJ!____;__       _
                                                  _                               ~aJ-" .n02 II -
            An inhabitant of the Mark Wayne Michael;Unit,2664 F.M.2054,Teh essee Colony,Tex- _
            as-located In Anderson County,of the State of Texas.75886.And as a Relator,! have
            submitted My--negal Affidavit of Truth--And Certificate of Service •...
                I,John(actually Joe !!)Zavala,am herein declaring and stating under statutory
            laws,and Civil laws of Texas,otherwise I affirm under penalty of perjury,that I
            have read these statements of mine for a writ of mandamus,and that b~cause of My
            poverty,! can not pay or prepay the docket fee,costs for said mandamus.! believe
            I am entilted to redress of My petitions in the above styled,captiori and numbered
            cause,case or and civil action.Inwhere,I have read My o~n attached petition for a
            Writ of mandamus,and swear that the above allegations/accusations of fact contain-
                ed therein are true,accurate,torrect,and complete to the best of my knowledge,
           and resourses.My affidavit hereintoo,sould also be considered as specifically in-
            corporating by reference as the facts stated in My writ of habeas corpus applica-
            tio~and its attached memorandum of law,along with all my exhibits,insuppott of -
            the facts asserted in this writ of mandamus petition,that are not specifically -
            addressed herein,and are such facts being reported to the appellate Court,as those
            facts in the habeas petitio~may not appear from the District Clerk's record.
            This Affidavit of Truth is made on inform~tion discovered in my trial records,and
            thus,I swear under penalty of perjury,pursuant o Te .c·v.Pract.& Rem.Code,§§ 132.·
            -001-132.003;18 u.s.c.§ 1621;29 u.s.c~§ 1746. ·                               .I have also provided-
            the t_riaJ Court~'           p esiding judge a copy of the                     • Pos · al Seuvi es, p_.n- _
                the 31/4 day of cl , 2015.                                                                     · ;//~s-
                                         -                                               pplica -Pro Se



                                                         8. Coat. -
.,
                                                                                FILED
                                                                     TH~~A~n8o~Y?~~1~f.§RK
                                                                             JUL 23 2015
                                NO. C-396-010512-0943395-D           TIM _ _ _ _ _ __
                                                                     BY_ _ _ _ _ _ DEPUTY

     EX PARTE                                §       IN THE 396th JUDICIAL
                                             §
                                             §       DISTRICT COURT OF
                                             §
     JOHN ZAVALA                             §       TARRANT COUNTY, TX

          STATE'S RESPONSE TO APPLICATION FOR WRIT OF HABEAS
                                CORPUS

     TO THE HONORABLE JUDGE OF SAID COURT:

               COMES NOW THE STATE OF TEXAS, by and through its Tarrant County

     Criminal District Attorney, and in opposition of the Application for Writ of Habeas

     Corpus respectfully states the following to the Court based on its information and

     belief:


     I. HISTORY OF THE CASE

               The applicant, JOHN ZAVALA ("Applicant"), pled guilty, pursuant to an

     open plea, to the offenses of first degree felony arson and first degree felony burglary

     of a habitation on June 7, 2005.       See Judgment, No. 0943395D; Written Plea

     Admonishments ("Admonishments"), No. 0943395D, p. 1.               The court assessed

     punishment at two concurrent terms of confinement for forty-five years in the     Texa~


     Department of Criminal Justice- Institutional Division. See Judgment.




                                                 1
.r'




               The Seventh Court of Appeals affirmed Applicant's conviction on December

      2, 2005. See Zavala v. State, No. 07-05-0250-CR, 2005 WL 3272364 (Tex. App.-

      Amarillo, Dec. 2 2005, no pet.) (not designated for publication).

               On January 10, 2006, Applicant's first and second applications for writ of

      habeas corpus were dismissed as premature as Applicant's direct appeal was

      pending. See Ex parte John Zavala, Nos. WR-63,888-01-02, Nos. C-396-007542-

      0943395-A, C-396-007453-0943395-B (Tex. Crim. App. Jan. 10, 2006) (White

      Card).

               On August 30, 2006, Applicant's third application for writ of habeas corpus

      was denied without written order on trial court's findings without a hearing. See Ex

      parte John Zavala, No. WR-63,888-02, No. C-396-007765-0943395-C (Tex. Crim.

      App. Aug. 30, 2006) (White Card).


      IT.      APPLICANT'S ALLEGATIONS

               Applicant alleges his confinement is illegal because (1) the trial court lacked

      subject-matter jurisdiction. See Application, p. 6-7.


      lli.     NECESSITY FOR AN EVIDENTIARY HEARING & EXPANSION OF
               THE RECORD

               There is no need for an expansion of the record. The State submits that the

      record before the trial court is sufficient to resolve Applicant's grounds for relief.

      Applicant need NOT be brought back to Tarrant County for a hearing.

                                                  2
•'




     IV.   ARGUMENT AND AUTHORITIES

     A.    Applicable Writ Law

           In a habeas corpus proceeding, the burden of proof is on the applicant. Ex

     parte Rains, 555 S.W.2d 478, 481 (Tex. Crim. App. 1977). An applicant "must

     prove by a preponderance of the evidence that the error contributed to his conviction

     or punishment." Ex parte Williams, 65 S.W.3d 656, 658 (Tex. Crim. App. 2001). In

     order to prevail, the applicant must present facts that, if true, would entitle him to the

     relief requested. Ex parte Maldonado, 688 S.W.2d 114, 114 (Tex. Crim. App. 1985).

     Relief may be denied if the applicant states only conclusions, and not specific facts.

     Ex parte McPherson, 32 S.W.3d 860, 861 (Tex. Crim. App. 2000). In addition, an

     applicant's sworn allegations alone are not sufficient to prove his claims. Ex parte

     Empey, 757 S.W.2d 771,775 (Tex. Crim. App. 1988).


     B.    Applicant's application should be DISMISSED because the application
           fails to allege sufficient specific facts to overcome the subsequent writ bar.

           Applicant argues he can file this subsequent application because he did not

     discover the issues until he received the trial transcripts. See Application, p. 3.

     However, that is not a permissible exception. The Code of Criminal Procedure

     provides that:

           (a) If a subsequent application for writ of habeas corpus is filed after
           fmal disposition of an initial application challenging the same
           conviction, a court may not consider the merits of or grant relief based



                                                 3
_,




           on the subsequent application unless the application contains sufficient
           specific facts establishing that:

           (1) the current claims and issues have not been and could not have been
           presented previously in an original application or in a previously
           considered application filed under this article because the factual or
           legal basis for the claim was unavailable on the date the applicant filed
           the previous application; or

           (2) by a preponderance of the evidence, but for a violation of the United
           States Constitution no rational juror could have found the applicant
           guilty beyond a reasonable doubt.

           (b) For purposes of Subsection (a)(l), a legal basis of a claim is
           unavailable on or before a date described by Subsection (a)(1) if the
           legal basis was not recognized by and could not have been reasonably
           formulated from a final decision of the United States Supreme Court, a
           court of appeals of the United States, or a court of appellate jurisdiction
           of this state on or before that date.

           (c) For purposes of Subsection (a)(l), a factual basis of a claim is
           unavailable on or before a date described by Subsection (a)(1) if the
           factual basis was not ascertainable through the exercise of reasonable
           diligence on or before that date.

     Tex. Code Crim. Proc. Ann. art. 11.07 §4.

           The purpose of this statute is to limit a convicted person to "one bite at the

     apple". Ex parte Whiteside, 12 S.W.3d 819, 821 (Tex. Crim. App .. 2000). This

     statutory provision also bars the litigation of claims which could have been

     formulated at the time of the original application for writ of habeas corpus. See Ex

     Fontenot, 3 S.W.3d 32, 34 (Tex. Crim. App. 1999).

           Because Applicant's claims are based on the trial record, the factual basis for

     his claim was available on or before the date he filed his first application. Likewise,

                                                 4
··'




      Applicant's claims are based on well-founded legal principles which existed at the

      time he filed his first application.    See Application; Memorandum.        Finally,

      Applicant presents no evidence that he is actually innocent.       See Application;

      Memorandum. In order to prevail on the exception that no rational juror would have

      found him guilty, an applicant must make a prima facie showing that he is actually

      innocent.   Ex parte Brooks, 219 S.W.3d 396, 401 (Tex. Crim. App. 2007).

      Therefore, Applicant has failed to present sufficient specific facts to overcome the

      subsequent writ bar. Tex. Code Crim. Proc. Ann. art. 11.07 §4.

            Thus, this application should be DISMISSED AS A SUBSEQUENT.

      APPLICATION.




                                               5
V.     CONCLUSION

       Wherefore, premises considered, the State prays that this Court recommend

that   Applicant's   application   be    DISMISSED        AS    A    SUBSEQUENT

APPLICATION.

                                                     Respectfully submitted,

                                                     SHAREN WILSON
                                                     Criminal District Attorney
                                                     Tarrant County


                                                     Andrea Jacobs, Asst.
                                                     Criminal District Attorney
                                                     State Bar No. 24037596
                                                     40 1 West Belknap
                                                     Fort Worth, TX 76196-0201
                                                     Phone:       817/884-1687
                                                     Facsimile: 817/884-1672

                          CERTIFICATE OF SERVICE
       A true copy of the above has been mailed to Applicant, Mr. John Zavala,
TDCJ-ID# 01310271, Mark Wayne Michael Prison Facility, 2664 FM 2054,
Tennessee Colony, Texas 75886 on the~y ofJuly, 2015.
                                  l3        :~·- - - - ·
                                           Andrea Jacobs

                       CERTIFICATE OF COMPLIANCE

       I certify that the total number of words in this State's Response is 1235 words

as determined by Microsoft Office Word 2010.


                                                     Andrea Jacobs


                                           6
,.
     .   ·~·




                                          NO. C-396-010512-0943395-D

               EX PARTE                                §      IN THE 396th JUDICIAL
                                                       §
                                                       §      DISTRICT COURT OF
                                                       §
               JOHN ZAVALA                             §      TARRANT COUNTY, TX
                                                      ORDER
                     The Court finds that the application of JOHN ZAVALA ("Applicant") does
               not meet the· requirements for consideration as a subsequent application for writ of
               habeas corpus and recommends that it be DISMISSED AS A SUBSEQUENT
               APPLICATION pursuant to article 11.07§4 of the Texas Code of Criminal
               Procedure. The Court further orders and directs:
                      1.    The Clerk of this Court to file this Order and transmit it along with the
               Writ Transcript to the Clerk of the Court of Criminal Appeals as required by law.
                     2.    . The Clerk of this Court to furnish a copy of the these findings to
               Applicant, Mr. John Zavala, TDCJ-ID# 01310271, Mark Wayne Michael Prison
               Facility, 2664 FM 2054, Tennessee Colony, Texas 75886 and to the post-conviction
               section of the Criminal District Attorney's Office.


               SIGNEDANDENTEREDthis _ _ dayof _ _ _ _ _ _ _.,2015.



                                                                          JUDGE PRESIDING
                                                              .                                                                                                          .      .

                                                              · . ~ -3%-D/o5l2·0   (5)             Were you represented by counsel? If yes, provide the attorney's name:
                   Ray Hall·· Junior


   (6)             What was the date that the judgment was entered?
                     June 7th,2005


    (7)            For what offense were you convicted and what was the sentence?
                   alleg·edlv Arson
    (8)            If you were sentenced on more than one count of an indictment in. the same court at
                    the same time, what counts were you convicted of and what was the Sentence in. each
                     . _/ t?• __ __ ____
                  - coon               : ---    ,,' _        .         . --
    -.i



    J         -   -~- --~·-- -~c---                "7N/A     \,                      -   ~        -

                                                                              ¥
··.··:!
    'l!
                       ----- ---- -                          !;-                                      -;_~ ~- ~ -:;;-;~-~-=--:-·--::.:·-::_-
                   z
    -.r·
      !
                        hat w          e plea you     entere~?     (Check one.)- _   · · · -- -       --- -·---   ·-·               --~~-~ --~-~-

                              -            -                . I. .
                     guilty-open plea                      · ·~: guilty-plea bargain
      .l
                   o not guilty                               o'- nolo contendere/no contest -·
          i                                                    I
                   If you entered different pleas to counts in _a multi-count indictmen~- please explain:·




      (10)          What kind of trial did you have?
                      ~--.                                           o jury for guilt and punishment

                    o jury for guilt, judge for punishment

      (11)          Did you testify at trial? If yes, at .what phase of the tri             did you testify?



      (12)            Did you appeal from the judgment of conviction?     J /
                      o yes                    ·            ~ /lowY::. lfl.e.



                                                                         2


           Revised:    Septe!fl~er   l, 2011                                                                            ATC-11.07
               If you did appeal, answer the following questions:

               (A)

               (B)       What was the case number?

               (C)       Were you represented by counsel on appeal? If yes, provide the attorney's
                         name:
                                                                                                       LIL/,d                                          .
               (i>)      What was the decision and the date of the decision?                                      . -        W,Ld
 ). (13) . D_i~ you file a petition for d~cretion                                        eVie'! in the _Court of Criminal Appeals?
 ~ .                                                                    ~
.,
 l;            o_ yes
 :·n
 .:..              .   ...   -   _ _ _;,__ __ ;..:...___.·_   ·---   ·--'    --~.:-.
                                                                               . .        ~-7'lfil'~:~~---
                                                                                          ..          ••   7~7-.,•\"""! ~.::::;;~~:,;~--:
                                                                                                           ·-   _,·--.:: :;...:J
 T --:- ,. -_If yoli(ficf file a petition for discretionary review, answer 'the    followin}fquestion·s: ·-- -~·,--~---- ---" '
                                                                                                                                         ...........        ..     ..,-..
                                                                                                                                                                   ·



t;---::: --:::::::::::~fa::~.dateorthed::::ar,
  ~                                                                     ~
                                                                                                                                                                 -- -
   ;: (14)      Hav~ you pr~viously filed anl application for a writ ofhabeas corpus under Articl~
                11.07 oft                exas Code of Criminal Procedure challenging this co_nviction?

                                                                        o no

                If you answered yes, answer the following questions:                                                                                   .   Jj
                (A) What was the Court of Criminal Appeals' writ number? ~6-­
                (B)      What was the decision and the date of the decision? {. R/} ti                                             14-t ;/);/sz_
                (C)      Please identify the reason that the current claims were not presented and
                         could not have been presented on your previous application.

                         As I proclaim Rav Hall Jr,as Counsel su pressed these issues I
                       rra1se    ere1n as construct1ve reac of f1dtJc1arv uty annlegal
                        malpractice bv said State Of Texas Court~~ppointed coun~el.Rut
                       once I rec1eved Mv trial transcripts.T was blessed to have a sui
                       JUris inmate discover such fraudulent induced mentment was used
                       to coerced Me into beinq I could be tried on such void indictment
                       I depended o~ counsel f6r his legal training to file a motion to
                       ~uash the indictment or and challeye the trial ~curt's subJect-
                       matter JUrisdiction over said cause of action aaainst Me.




                                                                                     3


        Revised: September I, 2011 . ·                                                                                                    ATC-11.07
                      So ~ay Hall Jr and the prosecutor intentionally failed
                      to disclose sue exclupatory fa~ts of Pvi~en~e.Ree Mv attached
                      but separate memorandumof law and facts                                              in support of this
                      application •

.: (15)     Do you currently have any petition or appeal pending in any other state or federal
            court?                              ~                                     .
            oyes                                        ~·-                ·.

           If you answered. yes, please provide the name of the court and the case number:



              --~-:   .·       .. -        '
                                                 "i.·
                                                        ~-
                                                           -... .     - ·- -- ---- ..... . .; . - . _.,. ._ ·,
;: (16) . If you are presenting a clainffor time credit, have you exhausted your·
            administrative remedies by presenting your claim to the time' credit resolution -\
:,-         system of the Texas Departr~ent of Criminal Justice? (This requirement applies to ~. ,·· -.~DY:cfif!~! f~~~~y__co.~_IVi~tion, ipcluding S     jail felonies) ' ='-~·:.;: ~;,::;-~C;e}' t{;A'''·· '- .,,-, · ·.;;:+, ' ':: · : ---~·-::.:':


          --o-_-·--yes·-. " .--------- . l no-                             . . . -
             If yo11 answered yes, answer ~llle following questions:
                                      --       .   .     ("        :            .   .


             (A)           What date did you present the claim? --~~~~¥-7'--------

             (B)           Did you_ receive a decision and, 'if yes, what               w~s    th




  (17)       Beginning on page 6, state concisely every legal ground for your claim that you are
             being unlawfully restr~ined, and then briefly summarize the, facts 'supporting each
             ground. You must present each ground on the form application and a brief
             summary of the facts.. lfyour grounds and briefsummary ofthefacts have not been
             presented on the form application, the Court will not consider your grounds.



                                                                       4


  Revised:    Se.pt~mber      I, 2011                                                                                          ATC-11.07
              If you have more than four grounds, use page 10 of the form, which you may copy
              as many times as needed to give you a separate page for each ground, with each
              ground numbered in sequente.    ·-                ·                         ·

              You may atta~h _a memorandum of law to the form application .if you want to
              present- legal auth~rities, but the Court will not consider grounds for relief in a
              memorandum of law that were not stated on the form application. If you are
              challenging th~. validity of your conviction, please include a summary of the facts .
              pertaining to your offense a~d trial in your memorandum.                       ·
             I ,as   ~n __ Applicant
                                  App~llant have preserved Mv obsolute .rights_ to .
'            rai~ethe issues I prpc)~imed within Mv~~eparate but attached Me-
i          morandum of findinos pf facts and ConclUsions- of law, as. none-_wai v-
~·t        able.nor can_thev be ~oifeited bvCounsel-Rav   -
                                                                 ·Hall Jr,as fr~ud vit~=
~-      .. iat~s .aT~ cont:act~/i_rdi?tments/judgment~ al!d thus, I. _b,ri~g • ~~-n~ent~~--
\· -· ~ · io~s to ·challenge the: tr~a] C"!ourt 's ann ~ t 's judge' s_ ·J:ur:~,SqH:t~on- ""
j,.   ·- ·over ~ause#0943395-D(1ntertwined with cases-#C~3-96·.:.oo7-542"-0943.395..:..A:- -"
[j.        C;-:-396::-007543-9943395~~)_ • I state that I -r-eserve: _the- _r:_i'ght- tO amend:::                                       GROUND ONE: Error of Law: There Is NO-Extant True Bills of. Indictment,
                                            Judgment Is Void for TrialCourt tacked Sub:ject-MatterJurisdiction.



                                       FACTS SUPPORTING GROUND ONE: 'fl1e Court· Appointed, State defense Counsel
                                          Mr.Ray Hall Junior,Committed intentional constructive breach of his f~d-
                                          ucia rv duty, andobliqations and· thus, his representation was malpractice
                                                                                                       1

                                          of law,when he abandoned his duty to file any kind of meaningful motionE
                                         to chall~ge the trial Court's accepted void indictm~nt.Such as notice t
                                         include arid Au~~ent the record with a motion to quash indictmentpto set-
                                          1nd~ctment as1de:d1scove~v.and d1sclosure:w1th Bray V.Maryland(Law)in-
                                     i:ij suport.Amonq
                                             .  . .: -
                                                         other tvoes g5=>fmotions
                                                                      .
                                                                                  to compel, the Prosecutor to disclose
                                                                                            ·~                                            ~   ~   ,#        ---·   · - - - ••   _   ___,_;__ _ _ _   --




                                     ~all       favorable evidence. Sirf                        GRO. UND TWO:
                                           &            GROUND THREE:



.                                                                                                                              .
FACTS SUPPORTING GROUND THREE:




·.iF-:-:--
 ·-
         . --~.-·~-. -,. ----·-·-- ----                                                                  ___ __,._if.-:.,. _
i~                                  -~- ·1                                  --   - =, __ ...:.. --- • -- - ........
:;--~--~--"-----:--:----,,-;---"""':r·,---_.;...----:-=:::::::::=::::::.::====:::.:.....::...:..==:._-==·~=-~=·--
,~--    · - - ' - - · :.....C.C.:.·                                                                                   l:
                                                                                                                                                   . - --   ~-   -- -
f.:'
;l .-                                                                                                                 /
'..!.   -· ----···         ·- ---- ----·-·
  [
                                                                                                                      '.
                                                                                                                      t>

                                                                                                                  .    '
                                                                                                                       t.
                         -------      ..   __ ..__-;"   --- .......;:.,.--;..· _______   ·.-   .- ....




                                                                                                                                   8


    Revised:            Septem~er,                       I, 201 t                                                                      ATC-11.07
GROUND FOUR:




FACTS SUPPORTING GROUND FOUR:




                                                       -~

                                                       . ;~ ~--
                                                                                                -· -·-·         ..... ·.           -~-.-   ......   --·· ..   ~   --------
                                                       .t
                                                       ·.ri



                                                                 .·
                                                       --:----:----___;.___;...:;;.:=:~====·:::::'--;;::-".:::::--==--==-:.: : : ---=-===-=== - - -- .- -           --- -·
                                                          ;·

    -;_;_,_..;__;;;,............----'-----:------:--+-1
-7~--
                                                     .    "_'-
                                                                                                                                                                             ~


                                                          f




                                                                      9


 Revised:      Septemb~r   1, 2011
         ··-   \


                                                                                                                                                              \
                                               ·:.


GROUND:




FACTS SUPPORTING GROUND:




                                                     ..   -   ·---   .,;.   .   ·--~    -~-    . ___
                                                                                                _.             ·--   ----- __ __,_,__ -----




                                                                                                                       .            .
                                                                                        --        .
                                                                                               .....
                                                                                                        .
                                                                                                       _._,~   ..           .
                                                                                                                    - · . --·   .
                                . I
                                  I
                                  I·
                                 -~                       -----        ---------·------~-                                           ---




    WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANT APPLICANT
        RJi:LIEF TO ~CH HE MAY BE ENTITLED IN THIS PROCEEDING.




                                       10


Revised: September 1, 201_1 ,                                                             · ATC-11.07


                                                                                                                     ''\
                                                                                .   ---.·...
                                                                                VERIFICATION
                  This application must be verified or it will be dismissed for non-compliance. For verification purposes, an
         applicant is a person filing the ~pplication on his or her own behalf. A petitioner is a person filing the application on
         behalf of an applicant, for example, an applicant's attorney. An inmate is a person who is in custody;

                  The inmate applicant must sign either the "Oath Before a Notary Public" before a notary public or the
         "Inmate's Declaration" without a notary public. If the inmate is represented by a licensed attorney, the attorney may
         sign the "OathBefore a Notary ~ublic" as petitioner and then complete "Petitioner's Information.," A non-inmate
         applicant must sign the "Oath Before a Notary Public" before a notary public unless he is represented by a licensed
         attorney, in which case the attorney may sign the verification as petitioner.             ·

                  A non-inmate non-attorney petitioner must sign the "Oath Before a Notary Publico; before a notary public ·
         and must also complete "Petitioner's Informatipn." An inmate petitioner must sign either the "Oath Before a Notary
         Public" before ii notary public or the "lnmate:.s Declaration" without a notary public and must also complete the
         ~ppropriate"J>.etitione~~!I!'.fo~tion;•purs~~nt_.to Texas Civil--Practice &_· Remedy ·Code's.
         ~ §§,132.-001-132~003                                     ..      .·           ~-~-     ..                               ··-.-·
          ~
         :i
                                                         ~                      ... -~,-
                                                                                    .   F
•,   -~. rr.~      -.--· --- --- --   ~-·--..   .   •,                                  -
                                                                                        ~-

            \
          ·J                                                                            J
         I -- ., -------:--....-;                                                       t--


         i                    -~        ___~_:               m     .,...-'~ oC1'11 urFefte "N6'1AR I Fti BLKi                                             '!._.._:._.




          :~TATE OF TEXAS                                                                   ~-
          toUNTY oF;A~-d~-;~~~--                                                            v
          ',,-\·                                                                            1


                             _,:::3~..,.o~Z..'-__,Z.~,_,'tq,....c.l/ie.,~_.""£1"--4'-"9r----'-, being duly sworn, ui)der oath says: "I am the ~pplicant I petitioner
            (circle one) in this actipn and                      ~now   the contents of the above application for a writ of habeas corpus and, according

            to my belief, the facts stated in the application are true.'~ pursuant tto                                 Texas·     Rmi:es        of Ci vi 1 Practice
              ~Remedy Code.§§ 132.001-132.003.-                                 ·


                                                                                                      Sign ure o
                                                                                _                        Affia_--=-_                               capacity.

             SUBSCRIBED AND SWORN TO BEFORE ME THIS                                                    1L_ DAY OF :




                                                                                                       ·- 11



                Revised: September I, 2011                                                                                                            ATC-11.07
                                                PETITIONER'S INFORMATION

Petitioner's printed name: Joe Zavala (John Zavala-aka)
          ~                .                .              .
. State bar number, if applicable: T DCJ # 0131 0 2 71

 Addre~?rk Wavne Michael         Prison Facility
              2664 F.M.2054,Tennessee Colonv.Texas75886
              (Anderson Countv Texas)




                                                                                                                     ':..;_-_.:...=__   ·..:.._·.   --




                                                           ·Jrr-
    ..
   ;>-:




  .~     .  .   .  '  ' ' INM~TE'S DECLARATION      . - - .
  Pursuant To   Title 6.Chapqer.l32:§§132.001-1.32.003 of 'the Texas Civil
 (Rule)Practice.& ~emedv Code{,,_l --~' "'?-c8i«"                                                                  PETITIONER'S INFORMATION

                        Petitio.ner'5 printed name: Joe Zavala (aka         John Zavala}
                       Addre~s:Mark WavneMicaelUnit.2664F.M.2054,
                                  Tenness~e
                                          Colonv,Texas:75886
                            TDCJ#Ol310271         .



                       Telephone:------------------'-

                        F~:~---~------~--------
                                      1.
                                                              ."''
                                                             .·J;--         Signed on
                                                                  "1
                                                             . [1
                                                                  r
··,.
           ·r

           'l
           "
                                                                  .
                                                                  '
                                                                  ~.:

                                                                  ·= .·,.
                                                                  ~-


                                                                  I
                                                                        .
                                                                                                         ·= + . . -

           J!k                                                    'I.
       -- r~;                                                     L

                                                                  l
           L!.



                                                                  I




                                                                               13


                       · Revised: September 1, 2011                                          ATC-11.07
                 ··-   \.                       ......   \
                Into The Texas Court of Criminal Appeals,And its Justices
                 Supreme Court Building,201 West 14th Street,Room 106-
                         Austin   Tex~s    78701 •• ~ ••
  Joe · Zavala ·Pro       se,                                   Appeellant 1 s trial Court is from the
Petition~r/Applicant,
  Versus,                                                         396th Distric~ Court c~ Tarrant.
 ~ddie D.Baker(sucessor).J
 Senior Warden over·the~                                        County to th~ St~te of ~exas,tried
 Mark Wayne Micael Unit,                                           unde~.~itatiqni0943395D;0943395D
 Miles Brissette(ADA)&-
 Nicole· Nickols ( ADAjeCal}.··'~ ·
 Tim curry,Chief DA,ei:~i: ·
  Appeallees/Respondence(s)
                                                       i
        . ii   -~                     . . h~.          .
   AppliC:ant' s .Memorandum Of Law· Irik: Support Of Applic~.!lt 1 s Proposed E'indings
   of Facts,Concl"usions of Law· And ~Order,Attached,As A ·separate Documentation· ;
 ·To Applicant 1 's Applica.tcion For A ·iWrit-·~of Habeas· co'rpus:P-laa· For Jurisdiction=
·- ' .    tl   _,. .-: .--., .· .· : . ·- .   .,       ll'. :         . . . ·. :·.   '. .           :               .. .                     ··=


          l
   To. The 'I'exas :co~rt· of .Cri~~n~l: ~ppe~l:s ,_an_d:__i~ts_ ::cru_st'ic_es·, T~~a~:'C:~bu~r~ I s·:;:j'~d~~~ ~O:q
   Respondents, Please'-,;..~ake__J)lc:llc~all'Not~ce, and ·Let-there· be Unaerstand~ng: : , · ·- · - ·-
          :;    .-- --:--~:.':":'!_ . .. • . t'     in~ictmen~are                   not true to whatever those Counts or actually,paragraphs to-
        have Pleaded to~But nonetheless the judge proceeded to sentence Applicant to a
        substantial amount of 45-years[on each paragraphs] i~carceration with the Texas
        DEPARTMENT of Criminal Justice-Correctional Institutional Division •••. Hence, -
        Eddie D~Baker is.the Custodian(unless successor took place) of recOrd-Whom the-
        Writ of h~bea~ corpus is t6 be served to,as pr6cess of service upon the Pers~n
         ~ho .holds [your] Custody[illeg~lly & unlawfully]of the Prisoner-Applicant Res~r~
                   .   .    ·.        .    ·. ·.
         ained of his liberty.e.g.,Padilla V.Remsfeld,352 F.3d 695,709(2nd Cir.2003),cert
         Granted, _ _u.s.                        ,124 s.ct.l353,1358(2004) :Rumsfeld v.Padilla,542 u.S.426,124
         s .ct. 2711 (2004) (same); Bamdi V.Ruo!sfeld. 542 u.s. 507 ·124 s- Ct. 2633 ( 2004): Rasul V.-
           Bush.~42 u.s.46.6,124 s.Ct-2686(2~004) ;Texas. Rules of ,CiViL' Procedure~I06 & 2ia:~.
              ·s
         28 u ... .J~. § § f82l, 2254 ( !5 )(c) ~Thus ,f,tihe writ- of habeas -·Eor.pus does not- act _upcn the
  _ Prisori'er .but upon .t_he_.Rfficer--Cu,7etodi~in Who holds the prisoner~:Id~ ·· :~- ·-
                                                                    ll _II.A • . _ · . . . . -
                                                                                                                                                                                                                     7 .,,              •              '·


. ·:_.~--_-_-,-- :_---f~ -~~---:--_~. ··---::::=-:.                                                                    . ·---·------ . _:_
                          •             STATEMENT         OF    APPEILLATE  JURISDICTION  AND" 1 ':::r~].:l. -:... .::     ·-~··-·"··;,,.. :·.:.. ,;,_,. ___ ,,~
       _,_,,_ ~-;~,:; ;:,.] ~"- ~·--suBJECT
                                - .                           ~      l                         ~.     ~                                ~-       ~                                                                                   0                  0
                                                                                                                                                 "1        ;'"•r-! • ..,. • ....   • •..,,•,   ...... ,,   .: ....
                                                ..:.;MATTER:.:AND  P-ARTIES  -OF INTEREST'Urid(n:·suit:.-:.·.:          .:..:~:: .::.:., _. ___ ,-_ ··--       ··
                                                                     0      0                         ,._..,   .....   M        -   O   O   -·        'o                                                             000   0   -\           •o,   ,,       -
                                                                                                                           00




          . This T'exas. Court·- of--Criminal Ap~eals h-a's .,.original ·o·:r--arid excl_tis'i ve :jurisciic£:ion··
        lJver. tn~e subjec_t~matter~ cause of i~ction·, c·us~- and. pii:t'!'"i-es~· of'~iiiteie'sfa'nd· cari ·:thus~
   - ·determtne the quilt/innocence and\ the sente-ncing of this ·former- defendant ,-turned
      ._ PetitiO,:ner-Applicant on appeal,welre such due· consideration and det~rmination 'are·
         entrus~;ed exclusively to this· saitf ·the Tex~~ Constitution: A-rticle_!·-_
          § 9,Cl~use 2 of the Un1ted State~ Const1tut1on of Amer1ca~so·as too 1rnplement-
         Article 11.07,§§ 1.2 & 30a),(b) & 4(a)(l),(2),& § 5;Att~4.01(1).(3).(4).4.04&1-
          & 2'of the ·Texas Code of Criminal Appeals;:. also Ex Parte Young,418 s.W.2d Bi4.
         826 (Tex. Cr. App-.1967); Cf .Jones v.state,979 s. W. 2d 652,656-657. n. 2-5 (Tex. Cr. App.l9
          98);Mendian Resourses Inc.V~Colley Gin Co.,430 .S.W.2d 37~.supra(Tex.l968).Beca­
          use both transcripts and stai~ment of facts must be timeiy filed to confer the-
         Jurisdiction on the Appellate Courts.it should Order its Chief Clerk torprepar~­
          the[ir]Repprter~~ecord,transcripts and statement of facts under cause nu~ber                                                                     c
          396-007543-0943395-B 7/C-396-007542-094335-A & number 0943395D(both charges are
          in a single Count for alleged offenses,in the void indictment,as duplicitous)-
          as causes for preparation of the Clerk's Records in designation specifying the-
          ( s) legal ·matters to be included as thee entire Clerk's record on appeaL once tra-
          nsmitted,'a• written materials, '-made in questions and answer forms too,pursuant
          to Rule 20.0l(a) &_(g),& 20.2:Rules 34.5(a)(2)-(10) & (12)...;(13) & -34.5(b),of the
          Texas Rules of Appellate Procedure.So that all transcripts. 'pertinent to said --
          trial Court's Causes shall be included as cetified,Yerified.and authenticated
          materials in evidence/items.Inciuding the.entir·. Grand jur~ Panel's Transcripts~
          of the witnesses statements of facts.evidence and anv other materials submitted
          to the Grand jury.'if any?' .but that the trial Court be Ordered to dis6lose all-
          exclupatory evidence and or information regarding the alleged charges.Which App-
          licant invokes· these designation.pursuant too the Authority of Brady V.Maryland,
          373 u.S.83.87.83 s.ct.ll94,ll96.10 L.Ed.~2d 215(1963)_:Bollovay v.state.525 R-~"J 2d
          165,supra(Tex.Cr.App.l975).and the Texas Code of Professional Respbnsibility DR-
          7-103:Zanghetti V.State,582 S.VJ.2d46l(Tex.Cr.App.l979).Indigency "is a matter-
          of the Appellant's [DEFENDANT •s] financiaT status at the time of appeal. not at -
          tim~ of trial~Id:Rule 20.l(~)(TRAP).                                                            _
    · R )_ At Issue Is Applicant 1 s Induced and Involuntary plea· and ·the_ trial Court and-
     . Acting trial judge· had NO-subject-matter jurise\4-ction ·tn" t·he :_primary Case of -
          Cases sub judice :as the alleged indictments or and information therefrom were-
             not validlv returned by: a CONSTtTUTI6NAL composed Grand Jury Pariel and were rnor
       . l_:i,~ely ·:than not.,..forged'~.QY .the --~a~nt ( sl -.of-- or fot;" the distridt- Attornev' s _.Office-
          Hence.these issues presented on appeal involve the validitY of the trial Court's
           judgment to the: Convictions and their sentences,as yPid ab initio.For want of ju
           risdictio and-~~ fatally_~efective indictment(s).Fo~.the fact_~hat the instrumen
            Cs) called indiqtment(s) ~re lackinq most if not all therirlessential and
   ~~Jr~~                                                                2.Case.
                   Constituent elements of the offense sought to be charged by.the                                                                                                                                                                                                  Prosecuting-~

                 ·Team.As in the case of Hamilton V.McCotter.l72 F-2d                                                                                                                                                                         171.183~84(5th                                           Cir.1985)(""'
                   cases cited therein) :Cf.Garcia V.Dial.S96 S.W.2d 524,S28(Tex.cr.App.l980) .Thus,,
                                                                                                              .                                                                                                                                                               .                                                                 .
                   Applicant has reserved.these
                                    .
                                                none waivab;Le error
                                                                  .
                                                                     of law;ncr
                                                                             .
                                                                                can these error o£                                                 .,                                                                                                                                                                           '


             . -law be forfeited not. even with Ccmsent. And in fact. may be raised at any time -     I



                   or. a~, any stage of any appeal.Moreover,t~ese errors of law have .. no statute of·-
                    Limitation barriers.No procedure penaltys apply to this tyoe of case.Not even -
                    the abuse of ~he. Writ applv t6 this ki~d of plain errors_qf law                                                                                                                                                                                                          pre~ented ~ere-
                  ·iri-and which are com~lex and intertwined witb ~any oth~r ~onsiit~tional errors -
                ot law~and are just a few .of the~!Jlyriad of factors .the said Courts -and judges -:-
               . must cqnsider as. 'a matter of la·w {~nd j~stice .in determininq i f vour Applicant -,
                    ~ill.                  b't -~1·1-~~-~~~~-t__~.. rep~esent                                                                                   hi~,-~lf ~n · apf>~al                                          of _his                 _iss1:1~s .stated                                q.bove and.                                     ~i
                    l l resEirve his right.to amend [t]}~is ·'l:s~~~a7~.o~}~.o,::oO:~,-~-.o,..!J-9:~:~~aY:*::· \lq_~:~-~~'2~-~~g.--_ 7_
                    e~r~rs ~~[or .-a~y~:_p~~~n .. errors of law';- preserved in. th~. tr.ial ,Court. e. q. ,_Keet~r v.sta
              •. t~.lOS ::s.~l~3·dc:l37:·l42;·N~-a~9                                                                                                        &    n.ih~l-2(T.ex:~P~·-"'"~aco.-:io_o3)'/~·j_"'ti-~~, M~~in V.cst~t;~~·-·
-~-   :' . . ~- ...... =   ~-:   ... :·   ~~·· ·-;·~     .   -- -·       ..       -·   .~...:......       .       .        _-·.            . . .-           .          t          .: . . .                             .-                 . -·.        .   =--   -            •                    -     .      . 0:.                           -.-     -


             · ·851-S~W~2d. 275i27~-80(Tex.cr.App.a993)(among tither cases);Sicklea v.state~l70 S.·
             .. w.-3d'.~glh,30lCTex.\i'laco·200510rderlk G~ay,C.J• ~dissenting--opinion -in·.ori-~na.l)·~· '· .. ·._
                                      ..      .':.   ~               .        •                                       .    •         .     .            "         ;    ~;:        .t-' '   ·'           -~   . :....   .   -          .      ..   ••   -                  -       ...   .:.   ·-        ·-- •       •   ~   '       •   .   -       •


                     Applica1'tt subml.ts' his exhibit 1-A\~ and 1-B as th_~ void indictments used to induce.                                                                                       I



                      or Appl kcant 's Conviction ( s) · obtaln~d by a c,oerced quilty                                                                                                                                                                               ~le~-wtiich
                                                     1
                                                                                                                                                                                                                                                                                                             was 'unlawfu·
                                                                                                                                  •.....       "                                  '                                            ··.
                     ,lly induced 1 made involuntarily 1 and with out unde:rstantinq of the nature of the al
                      eged offense(s)~as well as not understanding of the consequences of the plea-!"Ray
                      Hall Jbnior was ~oercing A~plic~nt to corifess to.In fact~your Applicant had mere-
                      ly a third grade edu~atien back grou~d~Thus,def~nse counsel committed breach of -
                      his fiduciary duty owed to his client.and refused te conduct any type of meaning-
                      ful investigation.Wrose yet,intentionally failed to see ~hat the trial Court's le
                       gal notices were                                                                       in~ompliance                                            with the correct Pre-Trail hearinq settinGs that -
                       must comly with Article 28.01,§ 1(1) (4)                                                                                                               1                 1   (8),to comport with knowledgeable law' .a.
                           ART.27 •• 03(1),& (3):27.05(2):27.06:*27.08(3) & (4):29.09(1),{3) & (3):27.11 et
                            seq of the Texas                                                                              ~ode                 of Criminal                   Procedure~on                                            June 3rd,2005.Where and then Appl
                            icant was cocered into Pleading quiltv to the jud9e ,"as Applicant was- led to-
                            believe"-he was acce~ting a 2 to 25-Years senten~e~for civil damages done to[hi~
                           his Own house,although regisitered in his common-law Wife's name.Ball insisted ir
                           going in fornt                                                                 ot a                    judgeiSUp~osely for a civil and.aornestic dispute proceedings.
                                 THE JUDGE,GEOR~E GALLAGBER,acting·in his official capacity,was ready to commence
                                 with hearing a'guily plea for arson and alleged burgarly,of inhibation-where App
                                 licant lived too.So Applicant did not attempt to burlarize his own                                                                                                                                                                                                          home~Applican

                                 was intoxicated,and inadverdently ~ause a fire in his own:horne,but as a resultco
                                 his and his wife's disputes for t,ha t day's incident in c;,uestion. 'rhese are pert in
                                 ent fact~ 1 but may ~e extrineic.s~nce Ba11's ccnsiructive bre~h of duty played a
                                 major role.~n.not obtaing.prior statements from the compelled ~ife-to testify as
                                 to who cau§e,d the fire. Had, the judge took care of· this case that day, ( 6/3/05) th                                                                                                                                                                                                                                     1



                            ·ou~ come and;                                                            results would: have been diffinitely                                                                                                    ~ifferent1and most mitigating i .

                    .. [/(.;:{'z~)'                                                                                                                                               ·3.Case. ·.
            nature ••• But,in a bizzar turn of events,the Prosecutor,Andrea Jacobs,an assul'n
            ing Assistant District Attorney(whether criminal '?r Civil. unknown) for Tim cu-
            rry, the .( fromer l criminal district attorney for Tarrant County, in the State of
            Texas.,. ...... requested an unsuspected recess.This was inspite that Applicant had
                                :                         ·,.                      j   ·-                            .,_                                                                              ·._                                                          -.                    .,, .                            '                        •,

            be~n            informed.that the judge would accept his quilty plea without hearing any-
            kind Of adversal Or incriminatin·g eVidence-tO damageS tO h'iS and hiS Wife IS dO-
            main or inhabi t·antation •• ~,Then, on 6/7/2005 ~an unexpected heariri·g ~as held .wi ttl-
            Jacobs. self serving adversal introduction of uncharged evidence ••• Evidence that
         ··is sup.pose to be on 'SUPi:!>Q.e:nas.J ar~ to be issued ten-:-days b~fore ~ny preliminary ·
          or. trial hearing_,as _under Art.24~0l(a) (1), (2) (A), (C),(E), (b) & (d) ;24.02;24.03-.
        .                       j                                        .      ;.                       . ·c:      .                                       ... . ._.tc;                          .                    .       .       .                 . ·. .         .        .   .      .        .        ..                   .      .
     · (-a) et1.seq;24_.Q4::,·: at ~Ar~f2~.04.~~)J4H~):_~:Thus,Apptic_a?t'was surprice? to be in front-of arie>ther-
  - -:. indivifiual-Person pending charge~ of· her Own~Ms.Lilly Ltictimnri('who was: in ·a sepa·- ·
  .-            rate. hbling cellibUt .. in the samettrial Court's holding cell areas)                                                                                                                                                                                                                        ,and Applica~
  -'7---·       ht~'s ~~tran~e•'w{fe:('Co~fficin...:faw)-M~:Keri,Lovedav •• ~Henc~,there was                                                                                                                                                                                                                 no n6tiecs 'bv--·
                ttie· -t~-~al court's Clerk, ]udge, Prbsecuto.rs ,nor by Ball hfmself ·to'           l                                                                                I                                                                    .                 I
                                                                                                                                                                                                                                                                                                             [Me] Applicant.,
                What's even more                                                            bizarr-~                     Hall had asked Applica-nt,                                                                                            "wh~                was that witness in· the -
                                                .                                                                                     .
                other cell?"-rather than had asked the judge or and Prosecutor(s) when Hall dis-
                                     '                         .
                covered it vas ,going·. to ·be a different ·set of proceedinqs-than that that vas ori·
            . ginally planed-out.·~.which was only thre~ days late~ fro~ the date Applicant wa:
                to plead in open-Court on 6/3/2005 ••• The illeglly obtain~d evi6~nce was to boos1
                and enhance an.inflamatory ·comments and remarks of made up ·te'{oristic threats
                by Applicant,or actually as falsely stated by Jacobs,as the Prosecutor ••• Thus,-
         . without any prior notice of injecting adverse witnesses, is a legal due process v
       ;. ·:dl.:ati:'id:n·1 vhich ·requires prior notice of any· type of litigation, as ~ right to pre-
                pare a defense                                                     i~            needed before_ any sort of judgment                                                                                                                           ~gainst                    an individual-"that
                he has[had]the opportunity to defend hi~self of any accusation or claimithat he
                has
                 .
                    an oppor.tuni ty to state his. claim, or if the trial Conrt 's judge knows anvboc                                                                                                                                                                                                                                          .


                 that does ?-prior to any-adverse evidence being proffered !-and that he has h~
                a proper and_ lawful judgment by a jury of his peers or by an intelligent,Volunt-
                ,                                                                                                                          •            •                                                                          ,                                                                          I


                ary and knowl~dgeable waivei of obsolute.and Constitutional rights-riot to answe
                By these Applicant's statemerit of factual Truth in these unpreced~nted set of c:
                    rcumstances.it i3 evidently,that Hall,and Jacobs conspired,as trial Court's Off
                    icials= flawyersl,iri                                                                        acting out against Applicant's due procPss riqhts;and thus
                    to defraud this.                                                        Ap~licant,
                                                                                               .       t.ht)                                                           trial
                                                                                                                                                                          .
                                                                                                                                                                             Court '.s judges ,and the
                                                                                                                                                                                                    .
                                                                                                                                                                                                       p·1.1blic in .general.·
                    But to obtain an ~nlawful convicition and imposed an i11e~el sentence{s) Ree Be~
                    son v.state.224
                              '   .
                                    S,W.3d 485,489-90CT·~x.App.--Hou~;ton[lst
                                                                    .,:
                                                                              Dist-~1,'2007) ;Oldham v.st
                                                                                      :                                           \            ·,   .          '         .                                                                          ·,                           .                       .

                    ate, 977 ::; .. w. 2d ."'354,.361L"rex. App .19981{!, s-ao&fiea,~ i~:vc;>=lV.ed:.c.\t"£ fail~r.es to file claim::
                      .                             ..-     \                                             .              ..-..        I                            .                                  .                                                        .        .                                                                      .



                    of riqhts y1olat·ed:'on'2a_pp·aal: intentional cover-'l:JP of trail def~nse lawyer's
  . (/ ). t:zz) .                                                                      .. .                                 .                                                 4 .• ~a.s'~                   ~
             fraud · •mgagements and intentional, failure by [Ronald G.Couch appointe::~ on 6/7-                                                                                I



    ,~~      /2007-~aset07-0S-00250-CRiin            the 7th C~.App.Tex~J. Appellate Court Appointed -
           Counsel to expose sue~ ft~ud,and he himself d~liberatel~ failed to investigate-
           or con~uct some kind df minimal investigation into this case sub judice,actual-
         -lv exa~ine the en~i~e tecord,with ~is own extrinsic fa~ts of evidence oi would-
            b-e evidence upon appeals investiqation and then, research of the law and marsha                                           1


            ling of. arguments on' -this. Applicant.
                                                           Is behalf •. Instead. Appellate Counsel
                                                                                                .
                                                                                                         too abon                                                                                                   I



            doned his Client's colorable claims on appeal riqht now before this Texas Court
            6f
            .   Criminal
                    .. .       Appeals;and
                                         . . thus,Couch !  intentionally failed·t~ file a .moti~n  .     . for a
            new tr-ial,at.the very least-if.Jiot to arrest of judqment or to_ vacate the Convi
                               .-   ~                           -                 .      .              .      7 .                                          . •                               .   .


            ction ~s) f~r ~})e: trial . court's ~i)d it's judqe ,lacki_ng- subject-matter )urisdict:-:
       . , ion"". oier._ the_ Case, and .Person-Ap~iicant ,Joe· Zavala (aka-:John Zaval.}. A.· new trial- ·-..
            .       " . ..  . :· . . .·.   '            F'    .    .                   .
 · · ..~ was._w&r.ranted~ Id •. at.: B~nson1 2~24 s ~w. at489:-:90.: Oldham,.977 s ~w. at 361 ~ .. ,.Bv .both inc
      · -~ ~ompe"tEin_t_ _and _br~achers of their [fiduciary duty- ··rawy·ers·;·:or.-~1ie.ra:·:at:."law~As C::the- ·
- ::::o:::.: [Yif~Jl·p·~~~tic~ _·ei~~t"~d'- ~-~-{-t:o. ~~pose ;these. said· ·cleri-cal·-:-e~rors of 1-aw::in-:the- ·
~   .::::~~~;::~·-·-   .....        -~:.   ·._-   ·-,.,~;--·,=...=      --:···        -·--· --·-            .•~~-- _.·           ·__           ~       .   ·.         , ..-··   .         .           . -·-- ----
.              [ir] qhar.9ing documents that om]\tted nof· onlv·the·"precise .. and spe·ciffc".innumer;.:·::
              . - .. :. :._ ..      -~                              .        ..          .. .                  !         . .               .       .              .        ..       . .                   .
               ated·~eference                               \allegedly applied,-"th~~ .must be group~~
                                                            of the correct                              s~atute
             :ed -fot· a defi~i te t~~mol~gy but~no criminal· Distr.ict; •'Attorne~_,. endorsed "'.its. Off-.
                                                                                                    I


               icial ~capaci tv authori tv;..of con~erit and·.· applied non~ ::.. of ·:·its· ,-a:11eged .:i\;li tnesses .-
                                                                                                                         1



               nam~s 'on the void indic_tment. In fact the _omission go' further-lby faciall~ not s_h                        I


               owing anv alleged grand· jurors names .WHICH ARE TO.· BE AT least nine grand juro.:..
             · rs to have concurred in the return of a real TRUE. 8I1L OF·. INDICTMENT ••• Tnus·~And­
               rea~as PROSECUTOR,~for judge Gallagher~failed to prove_the essential and Consti-

               tuent elements of the[ir]offense(S) sought to b~ charqed-of this c~se.Inwhich -
               jeopardy had attached while these: plain errors of law were visually discoverabl
               had either trial or an~ Appellate Couns~ls not turned a blind eve to such false
             . pretense [on the hiqh seas] under inexcusable injustice. Ex Parte Kirbv, 626 S .w.
                2d 533~supra(Tex.ct.App.l982),- "Jurisdiction cannot be substantially inviked;-
                it eithe~ attaches or it does riot:ie
                                                   .
                                                           encomoas~e~ th~ power and authority         .
                                                                                                                  of the
                               .                                         .
                [trial] Court to determine all essential questi6ns in the case:it must b~ invok
                ed by legal-proper and completely stating an offense again~t the laws of the St
               ate of Texas and the test is not to be applied by hindsight:a defect in the Ch-
                arging .. instrument relating to jurisdict_ional requirements cannot be cured bv -
                subsequerit proceedings in the Court and cannot be waived:judicial' action with-
                out.jurisdiction is VOID~Id~Garcia V~Dial,596:S.W.2d 524,528(Tex.Cr.App.l980}-
         .Turisdiction may be . concisely stated to be the right to adjudicate ccacern-'-:-""'"
         inq the subject-matter in a qiven· case.Unless-the p~wer or authority of a Court
        to perform aco_ntemplated act can be·found in the Co~stitution or laws enacted-
        ~here under.i~ is ~ithou jurisdi~tion and its acts\without validit Id;Cf.Davis ·
        V.State,227 S.W.2d 733~736~n.l-3(Tex.Cr.App.2007)(same).
      c) Ground One- >Error of Law: : . .              · . .
        Issue PRESENTED:. There I"s NO-Extant True Bills     Indictment.Judqment Is Void        I                                                          of
    :   Per Trlal Court Lacked Subject-matte Jurisdiction:
    :U~- //,z)           ·                     s.case.
                 Applicant :relies on the facts within the alleged indictment.as argued -
                above,with Statutory and case authority citatipns.As well as Constitutional
              violations of thi~ i~plicant's Ri9hts.Since the Prosecritor{s) used decepti~e ~
              trade Practice acts to ille9all Y and unlawfully obtain an unnec.essary convict-
           ~- i~n.S~ch as Mile~ .Brissette.Niclt'Pls.imd Brian BOUFFARD's abuse of the. Gra~d Ju-
            ~Y Panel; s independent powers.1 in: the Texas Judiciary system_; and;; then used said
             Andrea Jacobs(with TIM, CORRY'S Title am. ·a party) to deny all ·that is raisea in 'ar
             abandone~appeal,by Hall a~d Couch( Ronald Gordon Hall),to ~it:
                  "Applicant st~te .. his confinement is illegal(& tinlawful) because the convi-
                     ction impo~ed . was obtainedj~y
                    ·I                                      :. .
                                                                 use of coerced confession"~and the void ind-
                                                                -~




 ...•       .
             ict.me~t
                . . :.:
                        or its fat~lly defectiv~· information therEdn;speaks for itself.And the
                         . -·- . . . ··-·· . .. ..
                                     .     .       .· . . ~'·· "   .  .          .··  .                .    .
           . s~couild_ poi~t -·;c;;~ JIAL: was. inef{ective. That is a one-hund~red ·.percent· .truth ..! ·;,
.• .._         ,.-·be~,~~~fe_._H~l~ ··~~~r~f·~~a~;-~~ _con~~fj1: ·_em~ ... type~~~a~~ng~ul_. in_ve~t-~q·.at~~-n .i~~c ,: t~~e'_,-_·.
,:_~:~-,     ,;;;.: ~I?P.J~f=ant s .c9s.e ·~o:r"_cl.a~_ms_ aga~'ilst h~m. for- ..unfounded---charjles-,..and -no --p:r::obable ... Gc·
_::,,,_~ •.~ :: use•. fbund. by a: gr.a1nd .jury .As Ap~licant asserted · above';~there' ·•a:r·e ~-extriris.ic ·fact~··
      .. ···    .           ::r    . . . ..... .    .      .    ..,_ .... ·  . .     .. - . •. .·•   •   .. ·, .     ..· . .         .
 _· _ tha_t. •:fould: ·-:ha've mitigated his Pfriishment ,if" the· jud9e ·would have.: considered'alJ
                .. tha_t ;¥as ).eft. out .At least to. h~ve had implemented a ·grand jury, as a: matter· of·
          ... , Law ,_p~rsuant- .to· Art.~l9• 01 to 19~-10 :·19 .lL 19.13; 19 .14; 19 ~ 18, 19.-19- thur. 19'.26 {•a) --·
     ··                .... :·i      ·  ·     ·   · ·         .    I·       ··   . ·       ·.      ·   ·       ·· .          .-
  ... '·. c. (b >~· r~ o29, 19 o33 o*19 o 34.119 • 35 19 f 39 i for-• Verifying' procedures .:under ·'*19 o40 ol9. 4~
                                                            I


                     (a) &. (b) ;20.01:20.07:?0.09:*20~l7'(a), (b) ~Jc) (1) to (6)-all ~.these provisions -
                      are of the Texas Code of Criminal Procedure,and Art.20.17 is for how the Susp-
                    ect or Accused 'is·questioned before a· real live grand jury panel.They,as oile'f
                    Community's pee~s,will determine if such probable Cuase exist to warrant a cri·
                    min~l or Civil trial,and it is then,~heir decisions ori what kind of punish~ent

                     or dama.9es need resolutions.But,theS'e statutory laws are in placed to conform-
                     to the Sixth Amendm~nt to the United States Constitution ~f America ••• And this
                     fact is sustained u~der .the Supremacy Clause of Article VI, Which states:
                               ·"That state i~dges are bound bsy:the 2oit~d S~ates ConstitutiQn notwithst·
                                 and~ng contrary state law.-.. ~nee tu~s uas ueen react to center upon-
                                 State Court judges the·power of judicial·review even over federal laws~.
                     See Martin V~Huntre•s Lesseeil4 U.S.304 L.Ed.97(1816),9( in part: It is the-
                     Case,and not the Court,that gives the juirsdiction~Id ••• This contention was re·
                     jected by Mr.Justice Story,as bespoke for.the Court ••• Since the State Court-
                     has decided .the Constitutional queS.·~ion originally.Ibid.e.g·.,Lott v.state,l8 ...
                     Tex.Civ.App.627(1885);Rainey V.Sta~~,l9 Tex.Civ.App.479{1885)icitedin King V.-
                     State,473 S.W.2d 43,46,•4S(Tex.Cr.App.l97l),citinq Hollingsworth ·v~statei87~eJ
                Cr.399,22l S.W.978-79(1920) ,cited in Hamilton,supra,l72 F.2d at l83-84:King V,·
                 State,cited in Ex Parte McCain,67 S.W.3d 204,210--2ll,fn.2{Te~.Cr.App.2002),-
                "as in this cas~ at bar.'if the defendant has not effectively waived his absol-
                 ute rights to ; valid indictment in full accordance ~itb the {above]S~atutory
                 law/felony in~o~mation,then sucn quilty plea: is void~Id ••• Applicant's exhibit
                 1-A,and 1-B,are the Prosecuting TEAM's instrument called indictment,which it -
                 visual~~,legally insufficient and void ••• Th~ ~act that Artcl~s-19~01 thr 21.0~
                     ··-   \.                  ......   \                   ··-   '·                    .....   \


                are provisions designed for the s~curity of .the personal rights of the-·
                                                   6.Case.
       individual and were aptly placed under the proper heading.Id.at King.supra,473-
       s.W.2d at 51-52 & fn.**25;Cf.Lacky v.state,574 S.W.2d 97,100,fn.**8(Tex.cr.App.
       1978),in PART,AS IT IS RELEVANT,in pertinent part,"PRECEDENT" .•. "Has held that
       in the abence of a showing that the defendant upon entering a plea of quilty                                                                                                  ~

      ··pERSONALLY ag;reed.'·to punishment .recommended by. the. Prosecutor and agreed by the
       d-efendant's Attorney, the defendant could not be denied an appeal pursuant to -
      - Art_.44.02(V.T.c .• c·~r.-supra~provides that_. a defendant who has pleaded quilty may
       only 'appeal with permission· of the·. tr . ial Court if the punishment assessed by -
       the Court does not,exceed the ~unishment assessed by the ~rosecutor and 'agreed
       to by'the defendant
            .
                 .   -~
                     ~~
                        .
                           and
                           ·..
                                                           are factshis.attdrney~Id
                                                                   ...  .        .
                                                                                 .
                                                                                   .
                                                                                    •.. There
                                                                          that should
                                                                                 .    ~·
                                                                                      .
                                                                                      ~-
                                                                                        reflect- - .
       from the· trial Court' s~ record fdr ·this case at bar 1 "_that· applicant_ did not sig· ·.
      . any oifered          -·db.~umentatiori . ..:.of. tJ~                               PJ:osecutor' s, because he 'did "not. -~~derstarid ···-·.·. ·
•. . 'the.          n~ttire of- 'the ~harqes and- t~~                   I                  actual·. cause of action •.In\ihich. the·· Prosecutor.
                     '  .                        .                ... I .                              ...                   ..        . . .               .    .       .
.";:-,::; t'h adc;o ~f-er·ea·,: ·a·~: ~2:s..:veaE' s·; ·se·n't'enc e -~So                      con.t r a ry. :~t:oo:':R ..-G ,,cou·cli1A"pp;I=icC1ii€' '';cO'ti'l d' 'riot ~"..:. ~.
···· ~- have"< ~nderst.oold ·the ·nature -of ~he. Char_;fes. brought"'"''fn on-e~ void -i'nd tctnient .. and~'··.
        theJ oJlv -thing· Applicant·                                    acknow~edged -=wa·s                        -lie ·would ·be -pieading··to ·a possible·-;. -
                     ~~     . .            .   .                   ' .' .              l        . ·.         .           '                             .
···     25-years. sentence, because Hall                                               ~h:r.·eatened               Applicant with· a trial on the merits·
                     -·~         .         '   ' •                  .       .        • . l.  .     .               . •                    •     '; .
       ·and·~--      J.}ppl icant-·-would •be· facing                                ~ife        or 99--year              Constituent elements of the offense or offenses sought to be char9ed bv the
          Prosecutors ••• The fact that th.e jud~• relied on the Defense lawver' s hearsay
              for his Client,is a             ~ross   abuse of          power and Usurpation of authority.Becuase
          it was the·lawver,Hall,who evaluated defendant                              ~sa        doctor1and assured the jud-
         -ge that hiS Client I WaS COmpetent. Or legally COmpetent . tO haVe freely:; ineJl.J.~
          n-tly[a 3rd grade level IQ,'] ,kriowinqlv and voluntary[while 9 months of false ar-
          re~t]waived his tights .•• However not one·page of Eleven .state ~hat are the leg-
          al clai~s inreference what ~Texas pen~l Cod~ violation,if any a~tually exist -
          :ed ? • See paqe 9 _of :11, und_er the. • words :JUDICIAL CONFESSii.ON ••• It serves no purp-
         _-ose     w~atsbever-to   have a la~ve~~o ~tand bv as a staw-Man himself ! ! ! -~All wh-
          il~
           .
              · h:i!s
                  .i .
                       Client
                        . .  -
                               .is _in    a: ·sea
                                   :.; . . ..
                                 -~~...        .
                                                  of ld~s-overcriminal
                                                      . .l . :~.      ..
                                                                        izing.
                                                                          . -.-
                                                                                upon. th~
                                                                                      -
                                                                                          · incredib-lv
                                                                                                .. - _.. _
                                                                                                           broad-
                                                                                                              .
     -   ~-    yet obssure crimes fabricated                 ~Y-   Brissette.Nickols and Bouffard •• ~ Such as the -
     >:-Cha~_g~         that does: not:       e~ist- unde4f any           chapter ·-~"burglary :wi th-~'intent ·to comini t-
-::::.::.:.:::: -~r~on::! ( a:lth-ouqh-,,30-'•0_2:: i:s:. not-- ci t:;~d in- the"· void; i-rid-·ictme'nt:·;I ts' impl ied.-""out ,-·again··:
---   , : -i~predise/unspecific,
-- ..· ---- ---- -- ..--- . !- . . . - - / .
                                             as- '30-.
                                                   ·_
                                                       02   h~s
                                                             ,·;
                                                                   12-subse_ctio~s-
                                                                 _- .       .
                                                                                         t·o;'- _;identi-fy~ a•:·pait icular
                                                                                                                       ,· .
                                                                                                                             de fin-
-~ ;_ ;_. - i tion .r~~There"fore, the- Prosecuting Team's charging fnstrumeil t, t·n· '~the -duplicf-ci ty,
.. - _ does ~ot state,nor allege all t~e essential and Constituent elements :of the[·ir]'-
   .. - _imp)i.ta:pff_en.~_(s) -~ou_ght-: ~0 be i,h·e charged cla:i.in _of claims,and··:t:hus·lthe void in
    - _.dictm~nt presented :to_ the trial J Court.· and i t·s acting judge was n·ot by· a· r·eal· gr:
    ;.        -a~~~ j~ry panel~ and co~"i_~ not h9Je .charge Applicant [person] w;L th the. com~issio~-
              of an offense(s),e.g.,State V.Martinez,829 S.W.2d                            3651366(Te~.App.-Corpus                 Chri~

              sti 1992,aff'd 879.;S.W.2d 54(Tex.Cr.App.l994);McElr·oy                              V.State~720          S.W.2d 490,-
              492(Tex.Cr.App.l986)(same):Fisher V.State,887                          S.W.2~       49,56(Tex        C~.App.l994);Co­

              ok V.State,902          S.W~2d   471,477~&          n.8,& ante III.infra(Tex.Cr.App.l995);King,sup-
              ra,at 473 s.W.2d at 51-52,& fn.26:~ holds that Art.l.l4l(TCCP)[as well as 26~13
              (a)(l) to (4),(b) to {i): 1.14(a) & (b):l.l3(a) to (c):l-15 et seq],supra-'impl
              ies · that this said Authority confers the trial Court to have jurisdiction to
              hear the Cause,'if' there is a valid waiver of a real[Grand jury's] True Bills
              of   Indictment~       .. Then it would merely mean that a valid"complaint's information
              would act in lieu of or as              a;.sub~titute           for an indictment and it 1 s               ~alidity      is
              essential to the Court's jurisdict.ion!!Id.at 473 S.W.2d at 51-52                                     &   n.5,& fn.26-:
              Lackey v.state,574 S.W.2d 97,99-100,&                         ~**n.5   (Tex.cr.App.l978).In this case at
              bar,the Applicant could not possibly have waived to be indicted by a Grand jury
              of his    p~ers,   because the sai.d Prosecutors supposely already had an indictment 1 -
              and the :record for this case sub judice should reflect that there is abesence -
              of   shb~ing   that         def~ndant   ~ntered           a plea of quilty         person~lly        agreed to the pur
              ishment recommended by the prosecutor and agreed by the defendant's                                         Atto~ney(-
               .                 \                                 ·.                        '                                '·

              consent).Ther~ is however a waiver of a                         jury trial betw~en the prosecutor and-
          · the alleded :defense counsel , cited iri page 10 of :the voi·d plea barg in. But not -
            any consent i al agreement by the 'defendant [Appl icaht]. Ba11 fa1sified v'~gu,e I and-.
                         1

             ambiguous language wi th~n that lengthy t~n-::page-pretyped-pre~ared wr1. t ten ple.:
                    '                             .                              .                             .
              Admon.ishment •• That actu~l,ly does. not state, what is waived as_ a, right ? •• :It was_
              an abuse of judicial             pow~r to assume             it ha~ subject-matter,and then accepted -
     (O?;I.Zi)                                                           a.case. ·
             ~pplic~ntis [induced] plea of quilty,without making sure Applicant affirmative!~
             waived: a trial,while already [fraudulemtly]indicted,but that it be made-to-look.
             as if.waiving indictment to induce such void contractual agreement by Prosecut-
             o~s ari~ defense Counsel,as well as the_judge,applying his own incorrect legal-
               authority ·or misapplying the law inchief,as herein this case at bar,"inwhich no·
                 .                 .           .             -·      '                  .   ..                                                  .   .

               Court officer required that defendant or his Wife(estrange) establish(·the Truth
               of the allegatibns against- Applicant,o~ as his Wife,~etting party,as a condit16r
                            1


                 ..                                                                    '·                                 ;                                           '                       .

               for Applicant's consent •.• Since trials are primary about the Truth,and judges-
               endors~d·c:ronsent de~rees [none-in-~his case is revealed]are primarily a'bout prag-
                matism!••. "-Rethinking Presumed Kn~wledge of· the law~Neitheri ·of the three bench-
                        . ~ ;;:                .           . .   .     ~~         .       .     .         -
                                                                                                          ;       .   .        ;            .                             .       .   .           .

                trial-. ,Officers
                             1       -     -- ~n~ I a~ for the nature Of the "charge (a ~erSQn I~ CUlpa~·
              bilifyt ) I ~nd :._t'tiat" th"e instrumentl(pl;Ha b~rgin st,fp'!utions) ~mc)ULD £INCLUDE ~·.it- ~~s .:.•
              filed amoung the papers --of the cause (which cause# is· not cited·_ within the ·plea -
              agreement between M:Brissette,e~ al~and B~ll~s_goal ..• Ba~l's constructive breacl
              w~s the fatal'blow to Applicant's legal innocence,~fid factual innocence to t~e-
              void cha~ge~,as Ball knev the pre~umption of law is useful"If one is tiained -
              the l~w,but intentionally failedlto provid~ legal advice to his client,this App·
              licant,so that that useful legal advse incentive would not benefit Applicant,a:
               a Citizen to become inform -d of his rightful legal duties,and thus, a complet1
              elimination of that-presumption of ihe law-is so that goal of Hall~s an~ ADAs -
              would become the[ir] pecverse incentive to have Applicant remain in an ignoranc1
              that w_ould not immund:ze Applicant from mens_ rea link in Culpability establishm-
              ent( ignorantia legis neminem excusat ).,,Hence,Applicant was,and is still not·
              schooled-and-trained in the law,as a presumed lawyer would be-to know every cri·
              minal law,as morality of lav .• ~That requires laws to be among other things publ·
              ished ,understandable and not subject not.. constant charges ••. Otherwise
                                                                                     '
                                                                                          Applican
                                                                                                 ;

              (as. every one should) ccould have been talented as a lawyer, but that result hard
              ly would have been feasible and· desirable by the Prosecutors.Jones Y.Barnes,463
              u~s.753,756,103 s.ct.3308,3316-17(1983),id.at 463- su.s.756,& 3314;citifi~ Farett
              v.california,422 u.s.B06,834,848,95 s.ct.2525,~2540,2547,45 L.Ed.2d 562(1983)·.--
              " INDICATIVE that the Attorney's usurpation of _certian fund            D)                 The:trial judge found it unnecessary to rule on the validity of the Indi-
                 ctment. or its fnformation or whatever information for examining it 1 s own juris
                  diction on it's own necessity.Mosely V .. Cozby~813 F.2d659,660{5th~Cir.l987); -
                 ·state V.Moff,l54 S.W.3d 599,60l,ri.l-2{Tex.cr.App.2004).~.An True Bills of Ind-
                 _ictment or valid co;r.plaint in ~ criminal· cas~.! is the main means by:· which th~ -
                  Accused defendant starida.trial and the only means by which a COURT obiains sub
                  ject-.m.:ttter jurisdiction,.and i.s the jurisdictional instrument upon which the ·-·
              Accused can be forced to a trial on th'~ merits. State V .Chatman, 671 F.2d 531 153E
              ( KAN. -~ 983 ~; Co1:em~n V.Sta~~~ 918 ~~;· W. 2d 38, 391 ~3 (Tex. Cr.•App .1996) ~Therefore 1 the
             _que~t..1.on 1s not ._abou~ _e1111dence il?ut about subJect-matter jurisdiction~Id· .• ·

             .
                 HThe__
                 -~. .•    ~     :.
                                     ~;ompl;~lnt --~n?c_i!~~~~-~--
                                      :;:.   •   .   -       ·.         .        -.    ,t5.   .•   .•.   '   --
                                                                                                                                          ·:l:f.ld
                                                                                                                  . ···. ' . . . . ·...... ":.
                                                                                                                                                       u~thawful
                                                                                                                                                        .;:.1. .
                                                                                                                                                                 ple~      bargi'n
                                                                                                                                                                                 .
                                                                                                                                                                                           ~mpoi::ed
                                                                                                                                                                                          -. . - . .
                                                                                                                                                                                                          upon
                                                                                                                                                                                                            ..
                                                                                                                                                                                                                    Appli~ant
                                                                                                                                                                                                                 -_..   .
                                                                                                                                                                                                                                          were
.. __ _:-_th_e --~fo~~c:'!a t:i9_l1_=. _~o~~--~1}-~_.A.rbi trari~c:>r ·or'· an intruder -and its acts tha t"-fell clear
   :_ ~ _· __-_·J.Y_ ~R~tsi.d~:· .tl~~~--j;u"cige·~:;--·~,~bj~c~::~-a.t ter -j~r isdicti ~n ;;Th~s _,_si.ace- ~hese ~Ja ici ·c:harg··
               .. .., ~.ir)_g; . .i;Jn=!r-l.,J_men,ts. -~r~ i_n~~·altc::3 1 th·~r!~ i-~ a J.a~cicc·of=·, subject..;.m.:~. t t··ar;·; j_JJ'l; isdfct.lon ~'Orice :
 ----             -- -A-.              j                    0     ...   '        '•'••''
                                                                                 •           h                  '
ci,;   '.. ·;;;:::.:; _,tq~, •. [jv_aJ~_dl _in~dic:t~en!:-.Js             prese\rtted-jur isdicti_on is:.ex                      d:l.screctionary rnatter1but is rnandatocy~Id. (citing Rule 60(b) (4) (FRCP)-RulE~ _
                    allowing a district Court to relief a Party of interest .•• ~from afinal judgmen
                    because the judgment is void1and that is why.no Appellate co~rt ot trial Court
                    m~st not heitate to vacate a void judgment against [Applicant] him ,otherwise
                    _it would.             be       a pl.~~n ~rror ,: of law to n~fuse to v~cate and set-a~ i.de the judgmen
                    under rule~ Article 27.08(4)(TCCP).Dennis V.State 1 647 S.W.2d 2j5 1supra(Tex.cr.
                    App .. l983) 1"l'n Oder-to invoke jurisdiction of the trial Court it is madatory th-
                    at the instrum·ent st,::tte the necessary es.s;~ntial and Constituerit>elem•ent.s of the
                   offense -sought to, b·= charged ~Td .                                               i. In       makin•3 a· determ.in':i t ion t.,hethe'r the charg ·• _
                                                                                                  1
                   in~ i~?;strument states [ as oppo~~d •to allE~ged ! ]        an- ::,ffen·se 1 it must .be read· as
                              ,,.                                                           .   -·~~   :.          .    .
               .a         whoi;.~ an.o_th~_r·wise an_~indictm~:*t or information t;hat- d()es;..n"ot allege/statt-;_
                   ·all~ o+[ tJ!e ~-l~m~!'l_:t:s                 _c;>-f ;_a. __f·e!lo_ny Hharg·=d does _not invoke rjurisdict                                         i~n of _ -a dist.:.-
                   "ric~gourt~Ex Pa~te ~ldridge;57~jS.W.2d                                                                  7~6~~upr~l~ex~Cr~App.l9~8~~Thus,a                         couit·
   . -              -.          !" . - .        :                .               -    ...         'i              . .       .          .             . .                    .          .·
·>.:~c.·.:.·::     may.:    h~ve· aut~hori'ty-:-:•undet                  A·r·t~-1.1!411                         et ,-.:q·: to ·.hea-r, ;a"'~ca.s.~-~ bu.t:~only:;::i"f.: ~IIh~e.r;e-~ be JJ~ t·:
                              . !                    .   :                                        ; :·.                                                    .

 · ' -c::;         'val-id )\iai ver 1 and                     pr·~cedent · hc\S ~t:-troughly- expressed.-: tha ~·~··':-I'l', ,_is ~w·~.lL to,bear :in .
      . · -min·dBhat
                   ,.    a f~Iony ·inf~rmation --Jets
                                                    I    in lie~ of .or    . a ·subst.:,i·tute .··for .. a·n indict·                        -a:s
         " m•:!nt- Sns ·"Its· vai id i ty 1 is thereifore essen tl.al to the Court 1 s jurisdiction~ If -
               ·   ~s      =infh:his. case                   ~ub · judic.e   1       the        {~c•ised...;.Appl_icant                    has     ~ot. effe.c~ti vely      ·waiVed --his
           1
               --right !to an indir::trnent in full dccordance with t.he. r.>ta tute [P.rt-.19. 01 _:to .19 .10 ;_-
                      •         jl                                                                ~         I                      I                                              I


                    *19.40;20.19;20.20;20.21;20.22;21.01;21.02(1) to (9);21.03;2L.04{TCCP)]the fel-
                   ony i~f·~rmcltion is vol.d.King~supra,473-:;S.W.2d at ."il-521& n.**26;Lackey~supra 1 -.
                   574 S.W.2~'at 99-1061& n.**n~4;Ex Parte McCain16? S.WV3d.20412lO-ilO,fn.2(T~x.
                    Cr.2002)(s~me                        )lid.at?214 & fn.7115j "~he trail Court[Judge acting]~erformed an
                    Action clearly out-side of any legal                                                           o~           judicial   authori~y~which            acts are bey-
                    ond     tht~     Scope of Law and                    1
                                                                             that          1
                                                                                                       ULTRA VIRES ACT                     canno~    be recognizec1 as a ·val ia
                     judicial act .• The Law will not Validate its existance or performance ... It i s -
                    in Hoary Terms a void act~ Id ...• "In order t·:> have char·3ed-the comrnissi on of an-
                     offense-the indictment not only had to be by a G~and jury,but have··stated eno-
                     ugh so that the offense alleged-could have been legally identified .•. Thia woul
                     have vested the t~ial Court with subject-matter jurisdiction.How9ver:not only-
                     did the ct1arging instcument lacked most,if not all the essential and Constit-
                     uent elements of the offense(s) implied1but Articles 1.14(b) & 27.08 do not -
                    permit waiver of subject-matter jurisdiction,e,g.,Cook V.State,902 S.W.2d?.at -
                   .·483. L1 fra & 480 1ante v.infra': Opion b'y Mansfied,J; I join the maj.brity;I am tr~
                   .oubled 1 howver~by the fallure~gf trial[defense]counsel to object to the error ~
                    the tnarging iristrumertt prior to trial1given that the error was obvious .• :Had·
                     [Hal~:objecte~] this been done:a substanti~l-amount of time and resourtes(both
                    state. and Appt-)llant 1 s) Wt)Uld have • been sav~d·>and justice would have been bette
                    serted:Id •.. Thus,Applicant has ~hown egr~giou~ harm by Trial Counsel~Hall's b~
                    each of his fiduciary                             d~~y and ob~i9ations[legal],and is enti~led to h~v~ the~
                     trial court and it 1 s ac_t~ng JUdg_e 1 to., reverse and- vacate it s_ ~onvict~~n ( s) anc
                                                                                                                                                               1
  -    \

                     sentence(s)because the plea bargi~ consent[irnplied]was fraudulently 1nduced -
                                                                                                                  ll.Case.
             and the trial Court,with it's acting trial judge~lacked subject-matter jurisd-
             iction to have accepted such void indic~ment or information therefrom~as well
             as. the judge u~ed tinconstitutional guidelines,th~t depriv~d Applicant· of his-
             tonstitutional guaranteed rights to a jury tri~l •. Therefore,Applicant has shown
            ·how his United St~t~~ Constitutional rig~ts wereViolat~dwith th~ aid of Court
             appointed counseL Mr·. Hall, as Hall stold by while Applicant was being illegally
             and -~nlawfully sentence to two lengthy te·rined sentences of 45-years, in one sig-
             ned judgment based upon information that had not been pro~~n beyound a reasona-
            ble do~bth that :~_very essential ?Pd Constituent elemen_t'·s of ; l::he offense ( s) :soug·
                  '                            •                    , I                   .



       ·.. th to},be. charged _were proven.Asj~n State V.Booker,l25 S .• Ct.738,supra(2005) ~-- ·
        . Hot,.~e_ye~_, tl!~ _tri~J: ...¢ourt '~- judge -Jltroneously. failed·· too __ .c·arefully~' advis~ thLs App
          :licarit:_;,lof
               .     "'
                           _'the -nat.ure.
                                  ····-·- --- -·
                                           .
                                                      th-e real~~bh?rges
                                                of- -------·-      ... ,          .
                                                                                   ~lleg'ed· against_ him_ and: of. his :absolute
                                                                                                .      .                                  .

         , . right.s~ incl~ding his ·ri'Qht of a· freal Grand jury Panel" s          incompete~t and irresponsinsible,and    deceptive Court appointed CounselA,as -
          Ray Ball Jr,and his acquaint~tice~Ronald G.Couch,who as an appeal ~ppointed law-
          yer, lied ~nd breache~ his duty' to caise colorable cl~ims of Constitutional err·
          ors of l~w,as illgstrat~d above i? Ground One error of~la~.Thus~these $aid cou-
          rts and t.heir' judges are. respectfully t·::l consider said myriad of t'actor-s inter-
          tw~ned,in determining if Applic~nt will be entitl~d to re-present himself upon
          thi~ i•sue of iss~~s pres~nted to be theti~] ~ecisive an~ operative ·facts upo~
          which are' the·_ issues of Appicant' s ·_ Consti tution.ll claimes raised hereto ~Rath­
          er ti·\an than.· re1~;terate the abov~ polnt ( s) as gro\.uid ·.:,~e error of 1a~111, the error
      .          ;        .   .   .   . ..   .          ,.... ~~   '          .
                 one' s:i point(s) r.=tised ·are the s~me issues of. fact, law, arg'umEmts ~ 1 egal' ar··3tiin~·nt:
                 and 'f~cfual rec'i ~a tiori~-:-made ihftlt)nis _ground Two ertof cbf la'      2002) (emphasis added) ••.• Because .n.rt.26.13(a) (20 ...uses the i.vord "Shall'' ,.its
      terms are ~andatory.~nd must be construed accocdingly.Tex.Gov't Code,§ 311.016-
      (2)(Vernon 1998).~~e In re S.L.P.,l23 S.W.3d 685(Tex.A~p.-Fort Worfh 2003),no-
       Pet.);Lafler v.cooper,566 u.s • . , (2012),no.l0-209: If. defendant has been off·
                        .                                                                           -.~.                                    ,,                '


        ~red a pl€a b~igin~he has th~ right to effective a~~i~t~nce cif Cotinsel in 6onsi<
        ering to acc9pt it,•i~• -~hat right is denied[as illustrated i~ point one],prej~
       .udi~e can be ~hown in loss~of the plea-opportunity ~h~t led to ~ trail,resultin!
        in a more serv~ sentence: and ~ef~ndant do have a Sixth Amendment right un6er -
        the United           .           State~- . Cortstit~~ion,~o                          .   ·.I; effective-assistance"
                                                                                                                .          .         of Counsel,a ~onstitutio·
       'nal GU-ARANTEE or~ it .is breachec:J>[as such ri·3hts o~: extend to plea bargining pro~
                :       .    '~ - •• -   :   .   .   -   c   . -_   ...   -   • -.   •. - - -----  "Ct
                                                                                                    •      ..   . :. . .
                                                                                                                    • .. . . .     .     .         . . . . . . . ..       .
        cess:.' Id ~at· ante, at 9; U., S. V:Be'nde-~son, 72 . F ~3d 463 ,465_(.5th . Clr .1Q95 )( isame) -;See al·
     --~ .. - . .::· . :·...l[f' . --·. __ -;_ -:·-- _.:_ . . ,. . . . . :____ :_:. -.. -._ . --    ~ ,: . ----          ~ ·.  . .         ·. .-·. .    ~   : . . . .. ..
        so · The Wallstreet Journal, 9/27--28/2014, '-A..:.4-"U-.S.Mo_ves To' Cur.b USE o'"f Waivers ~
                                                                               7


  -:-.-::in _:-~~iJ~~ ::;~t~;~~~~;;~: --:~~~'Ki_~~n~· ~Jlvoid .plea. :hag in- sti_piila t ions~,:a_r_s~--~~-nta~~-~~- . --~~-~--
:-- . .: : _ oaa·-· l~ns i g ried] waivers: that· encot_n:pa's .Sed;'''fn t e!hf'i-8ii.:~a:; :roTs 1 aadi ng' ~"ad ~;i'Ce'l''f)y''~l'e"g·a 1 ·:.: .
~--:~:,~:~~-~-f~-_e',f.~_fv~:;f~~~~--~~~~~ ·:~~ ~~;: _.RayrHall
                                                      :Jun'ior,at --tria~! . a_nd_ '_on .:a~pe·~r,·~t)y·'·''-~aon~ld;:~~-
- ·-: --·G.Couc:h and their their pervasive breach· of duties not to object to the Prosec-
. · · . ·utbr·~-~s) void lndi~tment(~) ,BRElcH of ptea ·a·3reement -~1n 6/3/2005,and: failure tc
       _-_-obj.:ec} to the: tr;ial court~~ andli t 's ·judge ··s j'udgment. ·and sen-fer;~e ···a-s ·illegal.-..·.
       · Ex PaFte_Becit,922 .s-.w.2d ·l:n-a2'~Tex,.cr.-App~l9~6-) :Ex Part'e· Mciver/586 s·.w .• 2d ssf·
         854.(Tex.cr.App.l979) _(same), "it is -a void sHntence when the punishment hi: unaut-
         horized;such punishment renders the judgment void becaus~ it is ill~gal ,i.e.,-
          unatho~\.zed··by law~Id •••• And the Supr~me law of the Land has clai:ified this sa
                                ..
         me isstte in that a plea of quilty is only Coristitutionally valid,to the extent
         (Tr,Ct.RR. l,pp.l0-19,based on the void indictment)tah it is violuntary,and inte
         lldgent ,and knowing-what is the actual,·: criminal offense he is faced with ?-th
          Nature and Cause of the Claim against him.T~e notice re~eived,and if he recggi-
          zes the requirement of legal due process of law ?.e.g.,Bousely v.u.s.,523 u.s.-
          614,618,118 s.ct.l604,n.l-2,& 4-5(1998),id.at
                                                  . .·
                                                        523 u.S.619,11R . S.ct~at 1609;hold
          ing           t~at                 the Trial court's                                              judg~          must explain the charge td the defendant,and -
          mtist cnnsider both the compixity of the ~harge and the sophistica~~dn of the de
          fendant ? such as aasure[e] he has at least a Junior high-school edu6ation[~hic
          he does not even h.:.ve a 3rd degard education]; check for mental imp.airments when
          admitting quilt;if anvilittle familiarity with the American_ legal ~ystem and ,mo
          os_t cr~..lcially important,' did ·he [Accused rechwe a~ explanation of complicated -                                   l
          ju~isdiction issue ?'                                                           as
                                          well as d~fendant reading and discussing,with his Atto
          rney the previous[6/3/2005] plea agreement cbntaing fa~ts relevant to 6nly one-
          Count ag·:ainst him?- or if the judge explained~ to him,and review the incident re
          port wi~h hi~ participation in the_trial ptior-to-pleading quilty,-'while iece-
          ivinq ~ ~op~ of the alleged indi6tment and ~e~ealing the elements of ~he offens
          cha~ged
           ·.       '
                     to which he suppdselv
                                        .    ·-
                                                pleade~ ·.
                                                           ~uilty to? ~nd as n~ne of.the
                                                                                   ·.
                                                                                           above had\



          taken place, the tridl Court's
                                      ··-  .
                                                .judge_ qls" erroneously failed
                                                                         .
                                                                                to: ,describe
                                                                                      .
                                                                                              the re·                                                                                            '     ',



           include knowlledge that the over-all length of the defendant's alleg~d offense
           was two offenses in one Count indictment which woml~ not have b~en-in~fact-a cr-
            ime(S)~WITHOUT Deferidant affirmatively havi1g informed cl~rification o£ ~he law
            that                c~uld     have revealed that the                                       ~onduct   to which the defendant plead quilty -
         .was                  in .\fact n~t 'a                         crime but a ci v\il violation against hi~ own house hold. Thus I -
                a~ter so mu~h ~bus~ of authority,this defendant[Applicant]was affirmatively mis-
                 inforin-by·,·the trial Court's judge about the elements of the offenS~~s Applicant -
                pleaded qui 1 ty to, and thus, could not have possibly have been a ~rol un ta:ry and in~
                 telligent plea,a~ reqblred by th~ Constitution of the ~nited States.Botialey,sup-
                                    ,..,                      .                             '             .   ·j, '.        ·,                  .            .                . .   - .           .
                 r~ ,_~23 ~u_..s. 619 ~s .ct .• at 1609: Cf-~f!S- V .suarez, 15 5 F.3d 521·, 524-25 ( 5t:h_ c.lr-.1·396) ( sc::
                 me         reiterat ion                  .. a_po.:.Je)            :Ya.1encia                V~:OS./92.3 F ~2d 917 ,92-l-,.....:22 ( Lst Cir .1991) (same-): He;
                  -
                  ~     _; .. :: i·IT --
                                ~             -~-  --     -_    __ .. _    ___ .:._ -   · - -~/-         - -         -                  ·   . - - . ---          '" .      -      .
                                                                                                                                                                                 ~-       -.       - .
           .. arez-Diaz v.u.s. ~ 870 F'. 2d Al7 ,422:·( 7th· Cir .1989) (same) : U.;.S. V .Odedo, 154~T- 3d 937,-
... ·· ~4o{ ~t-~,~~-i~~l.99i>.Cs-~~~)~~~-~.;:~-~~ .G~got;I47 F. Jd 1193,1'198 (sameJ ;:.u :s~:v~~neva1t;J92' CF.~3'di r~ao·9 ;.r:&.:i?2(:o;~;(
 ~>~.1   .:.t:::.;_~:'"~-!,.      -   tJ ----__ -.--.---·
                                                    --:--:~ ---:.,.-~~_,,_...,.,:.···            .. . .
                                                                                                ~~-                      . . ~     . ·.       . ·.        :·   .      ..     .-  ~       -.. :· .
                                                                                                                                                                                                ~··    .-.·.
   . ·:.:::·
        --~-- Cir .19:96) (same.) ·,and-· U--~Jo~Y~Reyna, li30 · F-:3d·:l04; 106(5th 'Ci'r.l997}(.sarrie}'iEx'·' Parfe ..:....:
             ...-rL:-.;.C"i     ~   ~~~    .          ·. · ,-,· ··· -·             ··.·  ·· ··     ·-.---- ·    t.: - .·                  ·       .' ,- ·                ·    .         - ,·
 _ . _ · . Thoma~;~ 545. s .w. 2d- 469, 470('!lex. cr\l App.l977) :Talbott v.state, 93 ··s :W ~3d ·s21 ;523~:24 ·
 ·    ·                       - -· 'r        .                                                 ·                 I        .    . .                  .                                ·
                {Tex~~~~THouston [14t~ Dist.] 20q2.no pet-).Becatise Applicant could n6~ have kno1
        ~- _t~e:. :.j~ldgeould ."alte.r the pl~a ba~~in. ~henafter ·certain ~~ges. o-r: th~ plea· barg in:--··
          , , ~er.~, l.induced with cr:ms'ent of hi~ al+~ged w.a.i. vers ,·"as Applic·a:'nt :w·as aXleged.ly ch;:
                    r·3ed ~h th a mu1tiple Coun·t incHc'tment on 11/3/200·· arid on 6/3/290 , he was cocer·
                    ced into conaenting to be sentenced by the judge,but that was charged without-
                    pri6r' notice that th~· open plea deal. was-~hanged to 6/6/2~~5 •••• All these ill~­
                gal irregularities were done with ri~ pretrial motioris filed and no hearin~s wer•
                held prior to the plea on 6/6/2005.At least accordin··3 to Hall and Couch. See a--
                Appellant's Op~ning Brief,Cause#07~o5~00250-CRpage iv--"Th~n Couch speaks a con·
                fused ·statement by implying,' that there w:;,s no agreement as to punishment and -
                 Appellant plead :)pen;... as to                                         punishment~             This is illogical· 1                        --~    ...    Couch implies
                 "The Written Plea Admonishment !appear'-to be in order and signed                                                                                           by the Appe-
              llant"-(CRl,pp 10-19)-But page 6 _and 9 are the only pages that saem affixed witl
              name df Joe(rather John)-Zavala,and only after the judge signed above his own -
              name and above Applic'"lnt.or JOE t.AVALA ••• For the record,"there is no statement-
              that Hall adivse Applicant of any of the ab6ve illstrations.Not even if counse.
              Hall conducted some kind of pr~or investigation or and in preparati~n of resear•
              for Applicant's sentence:as ~-PSI investigation and then a recommendation withi
              sentencing guidelines in-ran.9e 2 to 10-years or what would the Court judge imp-
              osed after applying the correct guidelines in an advisory fashion and oniy afte:
            ' heightened scrullliny of the[ir] appii'cability •• The breach of duty by Cou~h·· invol·
              ves not obtaing relief by raising ~ specific Booker-Type argument,of wh~ch d~pe
                  nclecl or clepend upon a cornprehenaibh .ana technical reading of applicabl~~l~w.At
                  least if not am issue bf ~o~d judgrnent,then coming to be in the fOrefornt of ar
                  guing against senteneing~e~tors~ •• Inwhich Hal1 abandoned too.Bu~ ·its ~vidently
                  that              n~ither   Hall'or Couch:                             teali~~es          that the trial                process,f~o~                    :indictment to-
         -~~trf.z)                                                            ; ;. · .                   ·15. Case. ·
                posj-cpnviction reli~f,~ust be conducted via an approach that protetts the -
                Constitutional rights of their Clinent(s) or all Cit~zens in general.Thus,Among
                the other isSUf..!S that could have been raised on appeal:~ 'had Couch acted profes-
                ciional~y,are arguments th~t there was no ~redible evidence to support the sent-

                ~ncinti\ en6~ncemenis that were il~egally appli•~;Whi~h i~ its~lf is Uncon~titut~
                ional.But the bigger picture i~ the omission ot elements of a crime or offense
                was not correct ~t the plea bargin hearirig,as th~. judge relied upon t~e defici~
                ent statements
                      I .
                               in. the factuaL or none-factual re~ume.Mr-C~uch did not w~nt t6
                  raise :~the issue :of Hall_'s brea·=ry\ of fiduciary dutv or.'· arithmetic errrors of law
                  invo~·i~_d _against th_e .trial Cotlr~!-juoge·.. Since it was t~:te jl~d,ge_·who erroneously-·
                -             - ·- -.~.::;;      ·                     . ·           ·               .  ';r.f              .                      ·          '
                  fidleclf
            .·· c. . . "·-,:: "''c'.•
                                           tc>-    inform·
                                                . - .
                                                                     ApplJcant
                                                            ""··'"·--·      _... , .._    ·.
                                                                                               of      the_
                                                                                                          r;  actual nat~.rre
                                                                                                                        -·      of.  .the   ch.3.rge(s)        ·to··. which. he
 __- ..- .. >·was                cQ:¢rced               t.p. plea~ ~q~_iJ_tcY..~ to cihd _fa;.led -~-<>:_ensure- th~l t. thei'e >was· an· ad~qu~te
               - - · ·-  --~- ~-r:;,          -       -      -- --- · · ·      - ·     -·                 r        ·          ~  .             ·
         - __fa~t:u_~l--':lnd ·l·~gal basis foe -~is (ple_a,and 'thus, that .cesultirig-=:.auilty··plea was [t:'
  ~ ~~
}'~.!
            --_·- h~~~t~he ~invo],unar:y.
      ·-! --· .!. -t : . . ;.. . :. _!,,._- .. .  :-:-~.- ·.- -·      ... -
                                                                           See-- U.s            .v.J6tmson/38T ~.P- ~3d
                                                                                        •: -. . .. .
                                                                                          :.·~                           '
                                                                                                                             iS                  ~ntry cif a                                            new trial,so as to proceed forward with his ability to make an inf-
                  ormed decision regarding his olea options,if there are some in this type of-
                  void judgment case sub judice.Dailey                                                                                                     v.o.s .. ,CASE#4:13-~r-00169-2(reduction                                                     of
                "20-years,withi,                                                            guidelines):Alb~rty                                            V.O.S.,Casei3:14-cr-00007(U$DC,NDTX)(range
                  of 180-188. reduced-to 90 months) Hence~ not onl v has Applicant not blessed with
                                                                                                                                                I      ,
                  the most effective defense counsel,but because of Ball's badfaith                                                                                                                                  co~rcion                           had
                  on .direct cons~quences ·of. continuing with his induced' quil ty plea, and                                                                                                                                               thus,-·
                  wa~ not provided,although ~r.Ba~l was all~~edley standing next to Applicant,it
                . must"a~so be ~onced~d that ~n ~~~act on App~icant's.·abilftv to volunt~rily ple
                ··was inevi                            ...i        '
                                                                                                                                                                                                                             :~       .


                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                               ~----~-....
                                                                                                                                                                                                                                                                    ·.·




                                                   NAME JOHN ZAVALA                                                                                                                             OFFENSE
                                                                                                                                                                                                  .     .
                                                                                                                                                                                                          ARSON-HABITJWORSH
                                                                                                                                                                                                                          A
                                                                                                                                                                                                                            .
                                                    ADDRESS                         3400 CLINTON                                                                                                DATE 7/28/2004                                                                    ~

                                                                                    FORT WORTH TX 76106 -.
                                         .· . RACE W SEX M AGE 36                                                 DOB. 12/18/1967
                                                    CASE NO. 0943395                            DATE FILED                                   sn12o04 -_                                         AGENCY Fprt Worth PO                                                          HABITUAL OFFENDER._
                                                    ·em NO. . 02J.7565                                                                           i                                              OFFENSE NO. 040891 Os                                                .
                                                  .,.'
                                                                                                                                                .1- .
                                            ..    ~1
                                                          .   -
                                                                                                                                           · , F,:. ,                                           COURT 396th District Court
                                                  :-;.
                                                                                                                                       .        ~-~-       :.            .·.: ..       ·.-·:.       -·..    -.·   ..   _..        . .
              -                                                                                                                                                                    :




                                                                                                     -----~----                                                       _-_N_o_._o_9_43_3;._95. .: J: :;._)_. . .;.,.:.o. ;o.; ·- -o. ;.; ·~;. ;.-. . ;-._- -= =;.;.-,; .;-·-; ,;i·:-; ; ; .'~-:;.;:- ~; ; ,- ~-;._·~-
                      '
                          ..

                                        _;.;....._·---_-.-;;;,....- - - - ·                                           _____
                                                                                                                          IND_....·r...:;."f_,TMENT_·                                                                                                                                                                                           ______
                  -, '     ... _ . .:
                                                ':u.
                                               :, :.;,-                                   ' .
                                                                                                                                                 ·i:
                                                                                                                                                 '1·
                   ·- -- ... --,iiNTHENAMEAND BY.AUTHORITYOF.fim STATE OF TEXAs:-:-··:~-----_:-::;.-·.:_-~~·:-. -~~_;:::~~::::::~:;--=,-.-_.-;:                                                                                                                                                                                ,.,...,._. :-----.
                                                                                                                                                                                                                                                                                                                                ~- ..   --~--   --.. -
                                                                                                                                                                                                                                                                                                                                                             -..,....,:--;;"'7'
                                                                                                                                                                                                                                                                                                                                                             ,;:1{·. ~      -


:_·:!~: -z.:~~:r~·~-:--· :~.---                                   · ·-     . -             .-       · --_; · ·· ':.... -.. :. · _                 ~       :·                                                                                                              ______ _
                                               ~-:~THE G~, JmlORS OFT~                       CQtJNTY·, '_I'EXAS,-                     -- -~ .. ~ ... ·. .--     -~ ·< ·:: ._._:·:
..   ·.~·.:r···    - . ..:---==..-?':;-~::..     ·:~          ·   •   ··        ·   ,_----·-·-~--
                                                                                             ,  i~ ~ .·    -
                                                                                                          --   ·-~-    ·--- '      ·                        ,
                                                   ·jduly elected, tried, emp~eled, sworn, and ~ed to inquire of offenses committed ~ Tarrant Co~ty; in ~e -
                                                   :~State of Texas, ~pon ~err oaths do presentlm! ~d to the            th DISTRICT COURT                    -·                                                              297
                                        .·: __-H-. . . . .                 ~        - .: ...: ·-· .._· .. .: : .'                               --~- ;i                -.                       .      ·.                         .                     I   •   -    .    -   ~   .••   •.   _·   •   •       -   .   -~·;··   ••   '       ~            .      :




                                       . . :tof said County that JOHN ZAVALA, herejrul.fter called Defendant, in the County of Tarrant and State ·aroiesaid, . --
                                       : ·· ::onoraboutthe28thday'ofJuly2004,did!;           · .- .- -             - -- ~ _,:. --~ c,r -·- .;_ ---- ~- - ~- ·- ·-
                                                   '!                               I.·              ·.                        .            .        \'                 -~.                                                                    .I                                                                                   I

                                                     I                                                                                 '             •




                                                         THEN AND THERE INTENTIONALLY START A FIRE OR CAUSE AN EXPLOSION BY IGNITING A .
                                                         COMBUSTIBLE OR FLAMMABLE MATERIAL WITH AN OPEN FLAME WITH THE INTENT TO
                                                         DAMAGE OR DESTROY A HABITATION, KNOWING SAID HABITATION WAS WITHIN THE LIMITS
                                                         OF AN INCORPORATED CITY OR TOwN,                   .             . .-      · ...
                                                         PARAGRAPH TWO: AND IT IS FURTHER PRESENTED IN AND TO SAID COURT THAT THE
                                                         DEFENDANT IN THE COUNTY OF TARRANT AND STATE AFORESAID ON OR ABOUT THE 28TH
                                                         DAY OF JULY, 2004, DID THEN AND THERE INTENTIONALLY START A FIRE OR CAUSE AN.·
                                                         EXPLOSION BY IGNITING A COMBUSTIBLE OR FLAMMABLE MATERIAL WITH AN OBJECT
                                                         UNKNOWN TO THE GRAND JURY, WITH THE INTENT TO DAMAGE OR DESTROY A HABITATION,
                                                         KNOWING SAID HABITATION WAS WITillN THE LIMITS OF .:AN INCORPORATED CITY OR TOWN,
                                                          PARAGRAPH THREE: AND IT IS FURTHER PRESENTED IN AND TO SAID COURT THAT THE
                                                          DEFENDANT IN THE COUNTY OF TARRANT AND STATE AFORESAID ON OR ABOUT THE 28TH
                                                          DAY OF JULY,2004,DIDTHEN ANDTHEREINTENTIONALLYSTARTAFIREORCAUSEAN
                                                          EXPLOSION BY IGNITING A COMBUSTIBLE OR FL&\fMABLE LIQUID WITH AN OPEN FLA.\ffi WITH
                                                          THE INTENT TO DAMAGE OR DESTROY A HABITATION. KNOWING SAID HABITATION WAS
                                                          WITHIN THE LIMITS OF AN INCORPORATED CITY OR TOWN,                        .
                                                          PARAGRAPH FOUR: AND IT IS FURTHER PRESENTED IN AND TO SAID COURT THAT THE
                                                          DEFENDANT IN THE COUNTY OF TARRANT AND STATE AFORESAID ON OR ABOUT THE 28TH
                                                          DAY OF JULY, 2004, DID THEN AND THERE INTENTIONALLY START A FIRE OR CAUSE AN
                                                          EXPLOSION BY IGNITING A COMBUSTIBLE OR FLAMMABLE LIQUID WITH AN OBJECT
                                                          uNKNOWN TO THE GRAND JURY, WITH THE INTENT TO DAMAGE OR DESTROY A HABITATION,
                                                          KNOWING SAID HABITATION
                                                                               .     WAS WITHIN THE LIMITS OF AN INCORPORATED
                                                                                                                      .        CITY OR TOWN,
                                                          COUNT TWO: AND IT IS FURTHER PRESENTED IN AND TO SAID COURT THAT THE DEFENDANT
            .I                                            IN THE COUNTY OF TARRANT AND STATE AFORESAID ON OR ABOUT THE 28TH DAY OF JULY,
                                                          2004, DID INTENTIONALLY OR KNOWINGLY, WITHOUT.THE EFFECTIVE CONSENT OF KERI
                                                          LOVEDA,Y~THE OWNER THEREOF, ENTER A HABITATION WI,TH INTENT TO COMMIT ARSQN,
                                                                           'z                                                                                   ·.~                                                                       .!    .   .                                         •           •


                  I                                       PARAGRAPH TWO: AND IT IS FURTHER PRESENTED IN AND TO SAID COURT THAT THE .
                                                          DEFENDANT IN THE .COUNTY
                                                                                 .'
                                                                                    OF
                                                                                    ·. TARRANT AND STATE
                                                                                                    .    AFORESAID
                                                                                                              .    ON OR ABOUT
                                                                                                                         . . ·. THE 28TH
                                                                                                         ~!RED COPy
                                                                                                       ·~A 'WLDER
                                                                            •
                                                                                                     r~iier ga;(
                                                                                                         CCIUNjy~Aj:!
.. ·                                                                                                   JUN 08 ~.-:-·-~
             NAME     JOHN ZAVALA                                                                                     . ~:. ...J
                                                                                              "ll'Ear .
           . CASE NO. 0943395                                                                 .______-;;;;~;,__--
             PAGE     2of 2 .                                                                                -181uiY               -
                DAY OF JULY, 2004t DID INTENTIONALLY OR KNOWINGLY, WITHOUT THE EFFECTIVE CONSENT
                OF KERI LOVEDAY', THE OWNER THEREOF, ENTER A HABITATION AND DID ATI'EMPT TO .
                .COMMIT OR COMMIT ARSON, ·                   .      .

            1
              PARAGRAPij THREE: AND IT IS FUR1lffiR PRESENTED.IN AND TQ ~AID COURT THAT THE
           ,;DEFENDANT IN THE COUNTY OFT~ AND STATE AFORESAID ON OR ABOUT THE 28TH
           :;DAYOF JULY, 2004, DID ,INTENTION,M.LY OR KNOWINGLy, WITHOUT THE EFFECTIVE CONSENT
           f!OF ULLY LAUCHMANN,~THE OWNERTHEREOF, ENTER A HABITATION WITH INTENT TO ·
           . tCOMMIT ARSON, ·                - ·._f"                      .< .            ·
           ~j    .         .  -                   e· :            . - :           . .         . -- .. . --
           :·[PARAGRAPJIFOUR: AND IT IS FUR.~R PRESENTED IN AND TO SAID COURT THAT THE'
       ····.--~!DEFENDANT IN THE COUNTY OF TA(RRA.NT AND STATE AFORESAID ON ORABOUT:THE 2sm··-~ .
            :JDAY OF JULY, 2004, DID INTENTION},LLLY _OR KNOWINGLY,-WITHQUT;THE EFFEGTIVE CONSENr{~-~::,~
         . 'IOF.LILLY LAUCHMANN, THE OWNERTHEREOF ENTER A HABITATION-AND DIDATIEMPT TO: ., •. · .
       · - dCOMMIT OR COMMIT ARSON . . t\              .  ' . ·     .. · ' · - · -·--·· · .. - ' . -· - . ' .
       .    ~~HABITU~ OFFENDER NOTI;E: ~it~ FUirrHERPRES~D-TO SAID couil--11IA~ PRIOR TO.· - 7 ~--
             :ITHE COMMISSION OF THE OFFENSE ~R OFFENSES SET OUT ABOVE, THE DEFENDANT viAs         . - ...
             ;tFINALLY CONVICTED OF THE FELONY OFFENSE O:F DRIVING WHILE INTOXICATEDAND·FELONY ·:
           . ;~REPETITION, IN THE 297TH DISTRICT COURT:OF TARRANT COUNTY, TEXAS, IN CAUSE NUMBER · .· .
           · (t0676489D, ON THE 18TH DAY OF AUd,UST, 1998, AND, THAT PRIOR TO THE COMMISSION OF THE - -
             t[OFFENSE OR OFFENSES FOR WlllCH\THE DEFENDANT WAS CONVICTED AS SET OUT ABOVE, THE
              \DEFENDANT WAS FIN~Y CONVIOI'ED OF THE FELONY OFFENSE OF DRIVING WHILE
              'INTOXICATED AND TWO PRIOR MISDEMEANOR CONVICTIONS FOR DRIVING WHILE
               INTOXICATED, IN THE 297TH DISTRICT COURT OF TARRANT COUNTY, TEXAS, IN CAUSE
               NUMBER 0430067W, ON THE 25TH DAY OF JANUARY, 1991,               .




                                                                                           File4 (Clerk's use only)



                                                                                                       FILED            .
                                                                                            OMAS A. WILDER. OIST. CLERK
                                                                                             TARRANT COUNTY, TEXAS

                                                                                                  NOV 0 3 ZOo4
                AGAINST THE PEACE AND DIGNITY OF THE STATE.
                                         '
                                                                                           IME
                                                                                           y           ~~DEPUTY

                   -:=':!,-;   &.;:r
                         Criminal District Atto
                         Tarrant County, Texas
                                                ·             , Foreman of the Grand Iwy
                         INDIC'IMENT- ORIGINAL
                                   •                                                   -       .·   ,PwLID
                                                                                       1HoMAa AWILDER, Dll'f. CLERK
                                                                                           TARRANT COUNTY, TEXAS·
                STAJli'S EXHIBIT NO~ 1                     . .           .    .. ·         .        JUN~·a~~        .    ·
                                         · CAUSBNO.   09tj3]Z5f~· .. ~oEPlrTY
               . · THE.STA~ OF   TEXAs                .
                                                       . . § ·. ·
                                                           § '
                                                                    ·.       IN rim    N6"• 1UDI~nucr
                                                                                             .  '  . .
                                                                                                                        .·.
                vs.                                        §
                                                           §                               .        .
                                                                                                        ·cOURT OF
                                                                                                          . .    .
               ::' Jobo 2tA.v~k · 1.                        §                        T~IWIT COUNTY, TEXAS




        ",,
        :J:
        H
         I .




.....    '
                                                                                     ---.:


                                                            ··e·
                                                                                                              •
                                          3.           If convicted, you face the following range of punishment checked below: ·


                          ' ·~~==~:[~lf~=~=o~;~~;ree!ri::~ -: .
                                         · Criminal Justice. In addition. ._fine not to exceed $10,000 may also be assessed.
                                               .        .           ;                                    ..            . . .                   .. '     . . . . ·. i''
                                                  SECOND DEGREE-FELONY: . A term of~t more than 20_-}'CIUB. ·il'*J~ ~-·. ·, .•. ; :I(
                       -·· _/
                                          [        ]
                                           tM,n ~ years .confinem~ in the Institutional J)ivision of.tbe. T~ ~~~~ o~ .. •.· · ', ~
L~ ..·                                 . . Criminal J~ce. In adi1tion, a fine notto exceed $10,000 may also be assessed. • .    .. ··
;~.      --------- ----
~-         --   ------~._:::_ --~~:.    .--·- [~--- ]:. TimmnEGRtE FELONY:                 Aterm-ofno~lnorethati-ioYearsnorleSS~tfum :_ · ·: 7"·---~--~- ···
~~
                                          •· 2 years confiil.emerit.in the Institutional Division-ofthe;Texas,Department of Criminal . ~-··· ··.·:_··. . _- ._ ... .. :·~- .. - -
                                         · Justice. In' additi~ ~fine ncit to exceed•$10,000 may·also be•,&Ssessect·'·(lf the · ·
                                             offense was committt#: before September. 1, 1994, a. temr of·c:Onjinement in a:: . ·~ >c: ·"                        ,. , ... ~ r:. -_.. :·.:
                                             community cc'lrrecti~ facility for a term of not more than. one (1) yeat~may be~~;-::c:;~.c~' · --:                     ,;,-, ···-;::o
                                           assessed mlieu     of confinement in the Institutional Division).                 _,: ..;> .• ::', .. :: -.. ::~. .. .. ~- .. ... . .
                                        ...[ ·-] ~T DEGJE E~CED: Lif~'~r ~y term of not ~ore than ?9,years                                                       ..... : .....
                                         . · nor less than lS yeaJs' confinement in the Institutional Division of the. Texas ... ·
                                  · · · .· · Depaitmeii( ~ ¢rmiiruil. Justice. ·In addition. afine ilot to ~eel SlQ,OOO mayll\So be _: .
                                           assesSed. · ·                .~'   . ··                 ·                           ·    ·     ._· .. · ··
                                         ·.. .. .                   . I· . .              ·. . . .. . .                        . . . . . .. · .
                                           [ ]. SECONP DEGREE ENHANCED:. Life or any term of.not more than 99 c.                                           ..     . .    . .. ·.
                                           years n~r less thaJi s 1~ Confinement in thC InstitutionaJ. Division of theJ'exa8 -                                                     '
                                           Department of Criminal Ju5tice. In addition. a finC not to exceed S10,000 niay alSo be
                                           assessed.                                                                     .

                                       . .. . ..L ].[.THIRD DEGREE ENiiANCED: _.,.. teml.of.nobn,oJ.e:thap~2Q:year8,nor less
                                              than 2 .years ~ement in the Institutional :Division of the 'l'exu .Dep.rtment of·,
                                              Crimirial Justice. In addition. a fine not to exCeed $10~000 may also be.assessecl:. ·
                                                                                 .                               .        .
                                              [ · ] STATE JAIL FELONY: A telJD of not less than i80 days nor                            more
                                                                                                                                   than 2
                                              years_ confinement iJi a state jail•. In i.dditioo,;~ fine not to ·excecid, $10,000 may be
                                              assessed.         ·· .                    · . ··             .·           · · '·     · · ·
                                                      Upon conviction. the period of confinement my be suspend~ and then _yOu·.
                                              will be placed Wlder superVision of the CQurt for a period of not leas than 2 years nor. . ·
                                              more than S years. The Court may also suspend all or part of any fine aSsessed.         .·
                                                      Aa a condition. of supervision. the Comt may order that you be confined for up . .
                                              to 90 days in the county jail, or not less than 90 dayS nor more than 180 days in a State .
                                              jail.                  .                    .
                                                      If your conviction if for ~ delivery, or poS$cssion with intent to
                                              deliver a controlled substance in PCJialty GnnJp& 1 or 2 of' Chapter 481 of' tho Health
                                              and Safety Code, or for Delivery
                                                                       '   .
                                                                                 .of
                                                                                  .
                                                                                     Marihuana, the CoUJ1 may order your confiil.ement
                                                                                                                           ·.  .          .
                                                                              ••                                        •••
                                          · jn a State Jail for not les5 ._than 90 days nor more than 1 year as e; ~ndition of
                                            ' supervision.                                    .                  ..        .

                                               l .]           ,_STATE JAIII'FELONY ENHANCED TO 'THIRD DEGREJ.rW.LON'Y~ ..•. · ·.· .... ..:.:: ·
                                               . A ~emi of.imprisonment.for not·lJloi:e than 10.year8 nor less than 2 years ~ent . ·: ·                                           ·
                                                 bi the Institutional Division. of the TeXas .Department of Criminal Justice, ·and in
                                               · addition, a fine not to exCeed S10;000 may be imposed.               ·
                                                       · A person adjudged guilty. of a· state jail felony shall be pUnished for a-third·
              ;.\                                degree felony if it is shoWn on the trial of the offense that · ·                  ·
              ~ __ _                                     (I) · a deadly -~eapon as defined by SeCtion 1.07 of the Texas Penal Code ..
              L                                               ._,_- .. - ·.was     u5edi0r exln'bited during the comniissfoJi of the- offense or during
              l• '                   . ·.                     ' the ~ate flight following the commiSsion of the offense, and that .
              " '~ . ...::;_. ~-- · -:< --- ·· ..,•.:. ·_ c.::,--'~ the indivi~ual used or exhibited the deadly weapon or was a party tO .                           _ ...._.:_

              1l -- -- -'•--c-- - _...         ·     ·                 -- •   the off¥! and _knew-- that· a· deadly weapon .. woUld . be. Used or,
              1                                                        . eXhibitedior             . _         •--       . __ .••      ·       . ·           _·

                                                                                                                        ..·:....:~u:: .
              ii        .. · .: ..·· .. .. .    ·:_.~; ·:~ ·. ·(2)'::·;       ·the indivfdual bas previously been finally .convicted.ofa:felony: J~:n                                      • -.
                                                                                                                                                                                             -
                                                                                                                                                                                                   ~
                                                                                                                                                                                                  •••
                                                                                                                                                                                                        - •• . ·•· •. -. '.! . . . ~ . . . . .
                                                                                                                                                                                                        -
                                                                                                                                                                                                        -- +   ---    · - ------~
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                     -    --




              :r-:' ~--; . .·. '-.)                           !.··· :.            i:!;r;:;:l~
              j~: -                       · --·-- ··· · .. ·- - · Sectidn ~g{1){2), Article 42.12, Code of Criminal PrOcedure; or
              j; _                                       _;                    c. the ~Yidual is convicted for a sta~e jail felony punishable under
          · 'T' · · ·                                           · ··              · PCnal~ Code   Section 12.35{a) and the   individ~     has. previouslY ·
          :J-_· · ·                                                             . ·been Fallyconvicted of two statejai1 feloi:lies. . :       _· .      . .. -•.
              J                                                                         j·
                                                                                                                                                                           ... _._-·   -
          _   :_;~_i;             '·               ·A[ .] · STfAT                            LO   ..E      CEDTOSECO~DEGREE _-. LO                               _
                'I'                                    term o not more Jh 20 years nor less than 2 years confinQuent in·the Institutional
                                                     Division 'Or the Texas . epartment of Criminal Justice. ·In addition, a fine not· to .
                                                     exceed $10,000 may be assessecL                                                    .        ·
                                                            A person adjudged guilty of a state jail felony shall be punished for a ~econd . ·· ·
                                                   · degree felony if it iS shown on the trial of the offense.that: ·· ·,, ,,.,. __.:,~,-:·,v·: =c.-:.:: •• ·
                                                            {1). · the defendant lias been previously convicted .oftwo feloi:lies,:·.and the
                                                                    second previous. felony· conviction is for. an offense that oCcurred ·
                                                                    subsequent to the _first previo'Lijl conviction having become fin81. ··•..

                                                     [        ] . STATE JAIL FELONY PUNISHED UNPER ll.44Cal PENAL CODE; A .
                                                              of
                                                     term up to 1 year confinement in the County Jail arid/or a fine not io c»tceed $4,000.
                                                     may.be.imposed.

                                                     [ ] STATE JAIL FELONY REDUCED TO CLASS A MISDEMEANOR
                                                     JlNDER ll,44tbl PENAL CODE: .A term. of up to 1-year confinement in the .
                                                     County Jail and/or a fuie not to exceed $4,000 may be imposed. · ·

                                                     [ ]           onmR:~----~--------------~--~--~



                                        IVrlllaPia~·l'tlpJt~fll




 -
..   \.
              .•

                                                            •                         .              .     .
                                                                                                               e:
                                                                                                                                      .      .       -~·




                                      .    . 4;     JURY     TRiAL:      You are -entitled to have a jury determine whether you are
                                     guilty or nbt guilty; and if guilty, to assess your-punishment: ·Should you bave·more than one;.
                                     case pending, you may have them tried separately.                                ·

                                      , . . s: · ·You niaY iequest. that .. the .indictment=be..iead and expl~·to ::You .in Qpen :.                         · ··
                                    court. You arc· not obligated ·to give evidence against ·yourself:- You may require thC State to· ·· · ·                 ·· · ·
                                  . prove.the elements ofthe offense· illleged in the indictment .by.legal and competent evid~
                                    beyond a; reasonable doubt. ·:)iou ··and your. attorney may . confront and cross-exmnine •
                                   . witness~. You have the powqr of subpoena to bring witne&ses irito court to testify iri yolir ·
                                . .behalf. .                        ._f;_.  .                                                        .
                                                                      :.-~---

                        . ·~ . . ,_.~.         · 6.     OPEN PLEA fflO PLEA BARGAIN); This is your tri~; . Should the Court
                                  . . : find you guilty, yc,ur -punishment may be assessed anywhere witJlin the range prescn'bed b)r ·
                   . . .: :"-:..._lawfor th~ offense. H-you ~'e9g1b~e, you                may
                                                                                         receive probatio~-or:.def~judication; ., .- --~·-···
                      .!                 but there 18 no assurance that you will Oncc.:the Court has-~-ved your.gwlty pl~ you ..
                       .· .::.• .. , ·.. maynotwithckawthatpleawithoutpermissionoftheCourt.:             .         · ::~~r. ·,·.,._. ·.•d ·•·'·'·.·-'·'·· :, . a.L. ·-~-----~::..:.2•-'-~~
                             . . .                                       J ··
                                          ~ -~--•. ~ :;· -~~~T. .-=;:·:~: . . ·
                                      (· - ·.·!                                                           .           ·                            . ·.      ..
                                           . 7 •..· ·. PLEA BARGAINING: A plea bargain or recommendation ofpunishmeD.ris~~-:: ...:>·::,;;;_·~.
                                 ,· NOT BINDING on. the Court. The ·eourt may set punishiiient anywhere-Within the·rarige.~::~: i(;;::;~·-----
                                    ~ded by law for this ~ff~. j If there ~ a plea bargain agreemenl: the Court     inform·,. . . .       t-'ill
                                    _you m open Court whether the •~ent wlll be followed before making any finding OJ?. your
                                     plea;. Should the·eourt reject~.ihe a8reeJnent, you will be pemuttect to wit)ldraw yo~ plea                    ,. .
                               . . - sliould you desire. .There. sli811 .not be any· bindin8. agreements .regarding conditions. of - -...
                               . . community supervision. The GQnditioiui of community supervision are ~t by the Co~ . Any ..                   . ..              .
                                     waiver of specific C:onditions df C:ommunity supervision muSt be approved by.the C9urt-prior ~: :~· , ·. ·-. · ·.,: . : -~.-,-. :.,. -· .. ·...
                                   · to the ples. . '-.. . . . .         r   ~-   ,           . .              ...     :.· . ·.       _. . __ · . . : .. .. ._ .· .__
                                              8.      PERMISSION TO APPEAL: · When the CoUrt follows .a plea bargain
                                      agreement, permission of the Court must be given before you can prosecute an appeal on any
                                      matter in: the case,· except for a matter raised by.written motioniiled prior to trail.·.This.Court ·.
                                      seldom consents to an appeal where a conviction is based upori a guilty plea. .Where there is
                                      no plea bargain agreement, any appeal of your conviction upon a plea of nolo contendere or .
                                      plea of guilty is limited to jurisdictional issues only. ·

                                                                                                a
                                           . ._9:. cmzENSmP: If you are NOT citizen of the Utrlted States of Amerl~ a
                                       plea of guilty or nolo contendere for this offense· may result in depOrtation, the exclusion
                                       from admission to this.country, or the denial of naturalization under federal law.

                                               10.    DEFERRED APJUDICATION: Should the CoUrt defer adjudicatiJ:lg your
                                       guilt and place you on probation, upon violation of any imposed condition, you may. be
                                       arrested and detained as provided by law. You will than be entitled to a hearing limited tO the
                                       determination. by the Court, without a jwy, whether to proceed with an Bdjudication of your
                                       guilt upon the original charge. No appeal may be taken from tbis detenniilation. Upon
                                        adjudiQation or )'0\11' plt, tho Court may assess your pUDisbmcnt llll)'Wbme within 1be range
                                       provided by law for this offense.                                                          ·




    ·N'
    b
.    ~·
     v
    '\~   l
          .
                       '.
                                                                            ••                                                •••                         · ..
                                                                                                                                                            · ..




                                                                After adjudication· of guilt, all proceedings including assessment :of. .punishnient,
                                                       pronolm.~ent .of sentence; pting of probation and ,olit right t,o appeal:continue 8s ·if
                                                       adjudication of guilt bad not been deferred, except that a.Court assessing pUDisboient ·liD.       .after
                                                       adjUdication of.:guilt.of.::a .. defendant.charged ~with ~a :state ;iailielony·may~silspend          -·~--        the _..
                                                       imposition or the sentence and plaCe. the detendan,t ·on cOminunity:supciviSion or may o~et-", .·, · ..... .
                                                       the sentence be executed, regardless of whether the defendant has previoUsly beeil conVicted. ·. . .
                                                       ofafe1ony. .                                ·                                     ·

                                                                 . 11. . PROBATION:\ If.the Court grants ,ou straigbtprobation a5 opposed to ;
                                                            deferred adjudication.- upon ·vi9lation .ohri.y; imposed condition; ,ou may be arrested an!1 · ·
                                                          _.·detained as provi~ by laW:'- .You.will then :be entitled tO a hearing limited to the                                  c   ·
                                             . · ...._. li~on bY. the oourt, wi,thout a jury, whether to revoke ,our pro~ation and ~Cntence ..
                                           . 7:: '-:-:--- .:.·jou to a term of confinement ~otto exceed that orig~nally.assessed by-ihe.Court bf.the.time ··
                    .-]
                      ~E       -
                                   -~      ..     ..   ~~-w~::~          s:rb; ~titlJ~~ ~ g~od ti~~~t-~n
                                                                                      ..                                state:jhll        s~t~~: Th~~~ :";<
                                                          may, but is llOtreqUired, to give you credit on asentence for any time you.were required to:i.,-, •. ·
                      l                                   serve in a state jail as a condition of the supervision.                     ·· :, i~: '':'":~,yt:,;~ ~.;;;c.;. ::;~L;;iHi;,;;
                -~-'   r.                                                                           f· :
                                                    . .. .             tz; ·... TERMs OF SUPERVISION: If ihe Court Brants you deferred B;dj~dici\tjon;:.,; .
                                                      ._ probation or straight probatiap, jthe Court n:Servcs the right to amend the conditioJUI of:.···
                                                          probation. The Court may~~~ the term ofprob~~n not to_ exCeed ten years. -· .. · - .. ·
                                                    -·:· ~~ .. · .. ·,: ...... - .:·." . ··... . ·. t,._ -~ . . .  . . . . ·.      . . . . .·: ·. -~·!:: ·. . . . .
                                                       .·               13 •. ··PAROLE:. ·N~ither ·the Court nor your attorney .make 'any. jmmlises or .·
                                                        . tepresentations about the amo~t of acitual time YoU will serve on a: sentence of incarcenition:,'. :. · :.~.· ' ;: . - --
                .
                    . ~~
                          I'                    - ·,"- iil the lnstitutionalDivisiQn of the Texas Department of Criminal Justice.· · . • • .· -··' . ·, '· ·. · ·· >.n. ·
            I             l                               Neither_ the Court nor your auprney n'u~kes anytepresentations.about the-disposition. of any. ·. •· .....                        _, ..

                     ·i :.                                 parolerevocationhearings~·: I                           _               ·. ·         · -- : ·-             . ·.

                                                                 1.4.   SEX OFFENPER REGISTRATION: If.yc)u- are convicted of ~taced ~ ·. ' .         oi
                                    ···:
                                                       · deferred adjudication for an, offense listed in Chapter 62;.Code.of.Crilninal Procedure, you
                                                         will be required to meet the registration requirements of Chapter 62. You will alsp be subject
                                                         to the driver's license applicatiOn procedures ·listed in Article· 42.016, Code of. Criminal
                                                           Procedure.                   .                                                                          ..
                                                                                                                                                              .    ~·.    .

                                                       .      . ·1s.    PRESERVATION OF EVIDENCE: Articie 38.39 of the CodeofGririlinill.
                                                       . Procedure requires the proseeutor representing the State in this matter· to preserve evidence
                                                         known to contain biological material ttiat if subject to scientific testing could cstablisb or
                                                         exclude a person as the perpetrator of the offense. Thi,s evidence mUst usually be preserved
                                                         in a non-capital felony until either the defendant dies; completes his sentence, or it! released
                                                         on parole or mandatory supervision. .Such evidence may be destroyed if the State ·cOmplies .
                                                         with the provisions of Article 38;39(d) of the Code of Criminal Procedure and the_ defendant.
                                                         does not interpose a written objection. In addition, pursuant to Article 64.01 of the Code of
                                                         Criminal Procedure a convicted person~ be entitled to forensic DN,f\ testi.Jig.            ·




    r;} .
    ~'!
    l~

.   ~- ..

    '~)
                                    ..
                     '.
                                                                               ••
                                                   . 16.. FUTURE USE OF CONVICI'ION FOR ENHANCEMENT: ...Sho'lild -you
                                           . be found guilty of a felony offense, such conviction may be u8ccl'to enhance odncrease the
                                             punishment ran.Se for any futUre felony or misdemeanor convictiOn. ·       · · ··

                                                 .. ·-J7;(: ··:BANJ(RUPTCX:·~·Ir:tlie.Court:pts·.p~batjon·or:·defers.adjudicanng:~ur~~:~::·!;.~~~~:: .
                                           . gUilt and ·places you on.probation,:..:&nd a-condition, of probation inciudes paymeilt.of . . ·· :....~.:~
                                             .restitution to ·a victim of the offense,·payment of restitution shall not be discharged through: · · · .:.. ···
                :!                            subsequen~ bankruptcy.~· --.. Th~ Court ~ :cOnsider ·any alt!mpt~to discharge · ·
          _ ;~                                payment Qfrestitution through ~ankniptcy a violation of the pJ,ea a~ent.              ·
                ;~   .                                 ._ ·" . -··: -. ;- _-    . .     ..f;.-      :-                       .   .         ·.             . ..                         -.      ..    . ·:.
                ~~             --                . _ · 18: : If n0 indicbn.cri._t has been returned by a· grand jury charging you with this
                \~                       --- 9ffense, you do not have to st&P.d ·trial until such an indicbnent has been returned.· You then
            ::!                              -will be given ample time (at l,eaBt 10 da-ys) to consult with your attorney-before tqal. By . .    ·· -.
            :t ,                              signing thii document, you.&p-to.waive your.right.to . wait.lO days-in the....event .an _·· _.. ·_ ,___ · ·· -·
          .i[                                                       is
                                              information fil~ on today'~                        4ate·
                                                                                        Yo~ also-waive your right to. wait 10 days:for your·".- · --.-
      - .;f .-            ··                  attorney to prepare if the ~eywas appomted more recently than 10 dayngo;_ -,.:._-.:::~         .     .- .
           :_._!.~.
           __                             . .·     -    19... If a vic~         statement has b~ returned to the p~s:~;-~~.M..
                                                                                      imJadt                                                                                                              - , __,. ,,      ~c,~
           .. .           ~- · · --.. ·--. ::-:· 26.13, Code ofCriminal Proc#ure, the Judge bas rCvic:Wed_a copy o(thiltrep~rt. . . · ·
           %· .. -·:c.                                 . · ... ,       .. • . ·':·   ·:·f->:~•
           i!
          ·~~
                                                          Thes~ adrn~niShm~             /wfe given to this Defendant ori the abovC:.noted elate. : ..· .
                                                                                        -~-i                                                                                                ·•::·~
                                                                                                                                                                                                             . , . .. . ________
                                                                                                                                                                                                      ····-······   -··-~--::.::

           f.                                                                          ·r'·            u·· ~-      .          ·. ·.·'.·.·.·.·
          ;;:                                                    ·.-                     1
                                                                                       -~-
                                                                                                              .       ~-~-
                                                                                                                      --~
                                                                                                                             ·~                 .     .   >:M             l)_
          ,r:
          ir.                                                          .-              :r                I.       .    GEORGE         ·.            GHJtR,JUD              . ·:·~ ..




··-   \
                                                                     •                                            •   •




                                               . NOTICE PIJRSUMJ TO ART.38.39Cdl.TX. CODE.OF CRIM ·PROC. ~ ·

                                      . The Crimin8I District Attorney of Tarrant.County, Texas, p~t to-Article 38.39(d) .
                                of,the Texas.. Code qf Criminal.Procedure bereby.notifi~ .the,.defendant, •. bis~attOIDeY of .. : .. ·-·
                                  .
                          .. ·. ·-~ and .the. convicting~:eourt:.in:tllis'.eause. 'that it :will dc&troy~~y;and'.all:ievidence~:: ;·:~ :,·. ·: ·:.
                                required to be preserved·in:.campliti.nce ·with Article 38.39(b) within 91.dayii-fiom -the d.ate· ;::'·.· · ...
                                defendant receives this. notice. ··Moreover, it is hereby acknowledged by.·dCfendant. and his •.
                                attorney oheconi. that-this noti~ was received in compliance with Article.38.39{d) of the ·
                        - ·     Texas Code of Criminal ProcedUre. . · . ·                     .. · - '                ··      _·. --- ·       - · - ··
                                                                            h
                             , ·------- ' ,_    · WRITTEN' WAIVER OF DEFENDANT-JOINED BY ATTOBNEY · , ' . '·                                                ·- -
                                                 --                         ~;                                                                       .

                                      . ·coMES NOW, the Deferutm~ ~~pen Court, joined by my attol1ley and~~tes is foli~i.s: .. ·< · : · , ·; -
                 OM   .:.·
                                       . .          .. -. . . f. i       . .           .. ... . . ---~-- -----~ ···: -- .
. j:;                                          -: (1 )' . • I am able to ~ tl\e English language (or !.have ·bad benefit of an'interpreter) .
  ;:;
   ,•
                                                             ·and fully underStaild ·the allegatio~. in :the :Indictment·: or~ Information· and, · ., : :
   ·!
 . i,_ ..
                                                   · . · ·.waive . arraigmdent . arid formal . reading of ·the . Indictment· or felony ;;, .... ;;;-.,.~:f.~
                 · ~-,•'    ·-~        "" ··       ·-~- · ·:: Iniorination;  [ ; ·                              ··   .                   .: _ ·          ·

                                                            ilm.;~~Y -~~etent and aware of ~e ~ssibl~ punishment and ~-·
            ;,    : • -.J    -

                                                {2) ' ·• l
                                                      ·-~ conseqUence:s of o)y plea, which is knowingly, freely, arid voluntarUy entered
                                                          andiwaiveany_bdalldefenseslmighthave;
                                                                . ,.-        .
                                                                            ,••'·        .                  .· · .       · . . '· · • ....
                                                                                                                                       ..'..' · ·

                                                {3)       I   ~~e ~ :d ;~~~ any righ~ I may have .for furtb~ tUne tb ~repari: for tri~i; ·. .
                                                          . .
                                                                             ,.
                                                                             L          .       .           . .                   .   . .   .       •.
                                                                                                                                                                     ... -   .:
                                                (4)       If I _-m ?roceedjng on ~~felony Information, I'w~ve mr right to Indictmel!:t~y .·
                                                          a gl'BildJury; I         :           . ,              ·             . . -~
                                                (S)       Should I be tri~ on more than one case, I agree that .all may ~ beard and
                                                          determined at one time;                                            ·

                                                 {6)         l waive all pretrial motions that may have been filed iil connection With my
                                                             case(s);                                   ·                                       ·

                                               (7)       : My attorney provid~ irie fully et'fective. and .c:OmpetCnt representation ~d I
                                                           am totally satisfied with the representation given to me by my attOrney. .    ·

                                                 (8)         I also waive and give up~ in accordance with Art. 1.14~ Code of~ ·
                                                             ProCedure, all rights given to me by law, whether of form,_ substance, or
                                                             procedure;                                                             .
                                                                 -       ..         -               -             -       .   .                          . ·.'   .

                                                 (9)          Joined by my attorney and in ~ordance with Art. 1.13 and 1.15 of the Code ..
                                                              of Criminal PrOcedure, I waive and give up- my right to a jury, both es to ll}-Y
                                                              guilt and assessment· of my p11nisbment: Under Art. 1.1 s. Code of CrimiDa1 .
                                                              Procedure, I waive and give up the right to appearance, confrOntation. and·.·
                                                               ..



                                                                                                  ••
                                                        .      ·: ·:




                                                 •                                                                     '   .... ·


                                       cross-examination of the witnesses, and l consent to 'oral and                                    written ..
                                       stipulations of evidence; . .

              ·~          -(10) •lwai\'emy.right.not:to incriminate myself and agreeto,testify;\mder..oath and~. -: ........ -~-
                                 judici8lly confe5s_ ~Y gUilt if req~ed by ~Y attorney or the State•s attomCy;::. ·; .:..~ -~:' ·_;,_ -... _
                                        .     . ' '.                       .       .' '       .                    .       : .       .    . . ..              .· ·.            . .!

                            (11) ·. I waive and ~ve up. my right to have the co~ reportcir·maice a                          rec()ril·c>filie·;. :·                    -';.tt.:;~;>
                                 . . proceedings when my case(s) are beard and I enter my plea;                                                        ·                  · -..-.;
                                 . .                     I                                               . ,                        ..
                                   .                   . 1-        .           .          .       :. .         .
                            (12)                                       a
                                        I waive prcparatibn of presentence inv!ltltigation repoiti ·
                                            -.         .-L.                .         . ·_                          - - . - -
                             (13} ·     No one bas ~ed. coerced, forced. persuaded. nor pt'OIIlised me anything · _
                                  ..    to enter' my plea[otber than the plea recommendation contained in Pam&rapb,. _· ·
                          . .·: __      Two, Page One~f~ Written Plea Admonishments. !:request. the Court.to. _.
         \.                   . _ ·     approve that plea rpcommenciation.and dispose-of my case(s) .. I wai~e and give[up any and all rights o.fappeat                                       '                 , .
                                                           !
                                                        . i~                                  -    . ; ,·       .
                           . (16) - WAIVER OF J?fESERVATION OF EVID~NCE: .I have been advised by                                                                                      .......
                                       the_ Judge ofthe 1above named court of the reqwrements under the TeXas Code .· .
                                 .. -ot Criminal ~ure, Article 38.39 that any -eviderice in possessif)n the .                               ot                                          '   ,_

                                    . attorney ~~~t~g the Sta!e .or a cl~ or ~y o~er .officer, ~ic~ is lm~ · ..
                                       to contain btolog1cal matenal and which tf subJected to sctentific testing ·
                                       would more likely than not establish the identity of the person ~tting the.. ·
                                       offense for which l am presently ·charged in _the above-captioned and
                                        numbered cause or wbjcJi ·would exclude a person. from a gro'ilp of persons~- ·. ·
                                      ·who could have conimitted .the offense for which I am presently charged iri the · ·
                                     . above-captioned and numbered cause, sball-be preserved.. I further have. been·. ··
                                    · advised that such evidence may_not b~ destroyed by the attorn~ rqn:esenting·· ·
                                    . the state or a clCrk or any other. officer possessing s~d evidence if either my .
                                        attorney, the above-Iiamed court, or I object within. ninety (90)' days· after:
                                        having received notice of the planned destruction of that evidence:                · ·
                                                Joined by my att                      .•




                                                                                                    ON




                                                                                                                                             .·-'   .

              .H

                                              -   "\-   -   ·:-:   .    .::_    ;.·.




                                      .   ~-C- ~c-·            ' ;     ):j . ·. . ·.   . ..· ..·. . ..· '             . , _·.            .
                                        In .open eourt we join ~c;l :approve defendant's waiver of jwy trial pursul!ntt() Art;
                                1.13, Code ·of ~inill Procedure, and the stipulations' of cvidCJ~ce pursuant to Art. l:._lS,
                                Co~e of~ Procedure. ~iprovided m_ Section.12.4S of ~e )'exas Penal Coiie; we                        .· · .
                11'            .further agree and consent to the ~ssion of guilt of any unadjudicated offense designated in ·
            ·- ..!~
                           . Paragraph 2, Page One of the Wrltten Plea Admoziishments: In additioit, the Court finds as a · ' , .            .···'

                            . . fact that the Defendant is inen~ally competent ·and that his plea is intelligently, neely; ·~~ · -·.                    ·.,
                            ·· knowin:gly and voltintiuily entere11. It is ilgreed that the Court may take judicial noti~ of this '
                                document an the CoUrt takes judicial notice of same. ·              .          ,         ·.. , · .



                                                                                       ~Jz···.  .
                                                                                                    .
                                                                                                        .
                                                                                                            .
                                                                                                                . -
                                                                                                                      ..
                                                                                                                      .
                                                                                                                         .




                                                                       ~ID!~
                                                                       GEORGALLAGHE~
                                                                        .  ·.        GE .
                                                                                       .   ..




. ,._   ~